Exhibit 10.1

Execution Copy

 

 

CREDIT AGREEMENT

dated as of

May 27, 2015

among

COOPER TIRE & RUBBER COMPANY

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agents

HSBC BANK USA, N.A.,

WELLS FARGO BANK, N.A.

and

FIFTH THIRD BANK,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

as Lead Left Bookrunner

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

PNC CAPITAL MARKETS LLC

as Joint Lead Arrangers/Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I. Definitions      1    SECTION 1.01.    Defined Terms
     1    SECTION 1.02.    Classification of Loans and Borrowings      33   
SECTION 1.03.    Terms Generally.      33    SECTION 1.04.    Accounting Terms;
GAAP      34    SECTION 1.05.    Pro Forma Adjustments for Acquisitions and
Dispositions      34    SECTION 1.06.    Status of Obligations      34   
SECTION 1.07.    Calculation of Obligations under Swap Agreements      35   
ARTICLE II. The Credits      35    SECTION 2.01.    Revolving Commitments     
35    SECTION 2.02.    Loans and Borrowings      35    SECTION 2.03.    Requests
for Borrowings      36    SECTION 2.04.    Increase in Commitments      37   
SECTION 2.05.    Swingline Loans.      38    SECTION 2.06.    Letters of Credit
     40    SECTION 2.07.    Funding of Borrowings      46    SECTION 2.08.   
Interest Elections.      47    SECTION 2.09.    Termination and Reduction of
Commitments      48    SECTION 2.10.    Repayment and Amortization of Loans;
Evidence of Debt.      49    SECTION 2.11.    Prepayment of Loans      50   
SECTION 2.12.    Fees.      51    SECTION 2.13.    Interest      52    SECTION
2.14.    Alternate Rate of Interest      53    SECTION 2.15.    Increased Costs.
     53    SECTION 2.16.    Break Funding Payments.      54    SECTION 2.17.   
Taxes      55    SECTION 2.18.    Payments Generally; Allocation of Proceeds;
Sharing of Set-offs      58    SECTION 2.19.    Mitigation Obligations;
Replacement of Lenders      61    SECTION 2.20.    Defaulting Lenders      62   
SECTION 2.21.    Returned Payments      63    SECTION 2.22.    Banking Services
and Swap Agreements      64    SECTION 2.23.    Judgment Currency      64   
SECTION 2.24.    Designation and Termination of Foreign Subsidiary Borrowers   
  64    SECTION 2.25.    Extension of Revolving Credit Maturity Date      65   
ARTICLE III. Representations and Warranties      67    SECTION 3.01.   
Organization; Powers      67    SECTION 3.02.    Authorization; Enforceability;
No Conflicts      68    SECTION 3.03.    Governmental Approvals      68   
SECTION 3.04.    Financial Condition; No Material Adverse Change      68   
SECTION 3.05.    Properties, etc.      68    SECTION 3.06.    Litigation and
Environmental Matters.      68    SECTION 3.07.    Compliance with Laws and
Agreements; No Default.      69    SECTION 3.08.    Investment Company Status.
     69    SECTION 3.09.    Taxes      69    SECTION 3.10.    ERISA      69   

 

i



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure.   69    SECTION 3.12. Solvency.   70    SECTION 3.13.
Insurance   70    SECTION 3.14. Capitalization and Subsidiaries   70    SECTION
3.15. Security Interest in Collateral   70    SECTION 3.16. Employment Matters  
71    SECTION 3.17. Federal Reserve Regulations   71    SECTION 3.18. Use of
Proceeds   71    SECTION 3.19. Anti-Corruption Laws and Sanctions   71   
SECTION 3.20. Cash Pooling   71    SECTION 3.21. Common Enterprise   71   
SECTION 3.22. Representations as to Foreign Subsidiary Borrowers   72    ARTICLE
IV. Conditions   73    SECTION 4.01. Effective Date   73    SECTION 4.02. Each
Credit Event.   75    ARTICLE V. Affirmative Covenants   75    SECTION 5.01.
Financial Statements and Other Information   75    SECTION 5.02. Notices of
Material Events.   77    SECTION 5.03. Existence; Conduct of Business   78   
SECTION 5.04. Payment of Obligations.   78    SECTION 5.05. Maintenance of
Properties   78    SECTION 5.06. Books and Records; Inspection Rights   78   
SECTION 5.07. Compliance with Laws and Material Contractual Obligations   79   
SECTION 5.08. Use of Proceeds.   79    SECTION 5.09. Accuracy of Information  
79    SECTION 5.10. Insurance   79    SECTION 5.11. Guarantors; Collateral;
Further Assurances   80    ARTICLE VI. Negative Covenants   81    SECTION 6.01.
Indebtedness.   81    SECTION 6.02. Liens.   83    SECTION 6.03. Fundamental
Changes   85    SECTION 6.04. Investments and Acquisitions   86    SECTION 6.05.
Asset Sales   88    SECTION 6.06. Sale and Leaseback Transactions   90   
SECTION 6.07. Swap Agreements   90    SECTION 6.08. Restricted Payments; Certain
Payments of Indebtedness.   90    SECTION 6.09. Transactions with Affiliates  
92    SECTION 6.10. Restrictive Agreements   92    SECTION 6.11. Amendment of
Material Documents   93    SECTION 6.12. Financial Covenants   93    ARTICLE
VII. Events of Default   93    ARTICLE VIII. The Administrative Agent   96   
SECTION 8.01. Appointment   96    SECTION 8.02. Rights as a Lender   97   
SECTION 8.03. Duties and Obligations   97    SECTION 8.04. Reliance   97   
SECTION 8.05. Actions through Sub-Agents   98    SECTION 8.06. Resignation   98
   SECTION 8.07. Non-Reliance   99    SECTION 8.08. Other Agency Titles   99   

 

ii



--------------------------------------------------------------------------------

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties   100    ARTICLE IX. Miscellaneous   100
   SECTION 9.01. Notices   100    SECTION 9.02. Waivers; Amendments   102   
SECTION 9.03. Expenses; Indemnity; Damage Waiver   105    SECTION 9.04.
Successors and Assigns   107    SECTION 9.05. Survival   111    SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution   111    SECTION
9.07. Severability   111    SECTION 9.08. Right of Setoff.   112    SECTION
9.09. Governing Law; Jurisdiction; Consent to Service of Process   112   
SECTION 9.10. WAIVER OF JURY TRIAL.   112    SECTION 9.11. Headings.   113   
SECTION 9.12. Confidentiality.   113    SECTION 9.13. Several Obligations;
Nonreliance; Violation of Law   114    SECTION 9.14. USA PATRIOT Act   114   
SECTION 9.15. Disclosure   114    SECTION 9.16. Appointment for Perfection   114
   SECTION 9.17. Interest Rate Limitation   114    SECTION 9.18. Marketing
Consent   115    ARTICLE X. The Borrower Representative   115    SECTION 10.01.
Appointment; Nature of Relationship   115    SECTION 10.02. Powers   115   
SECTION 10.03. Employment of Agents   115    SECTION 10.04. Notices   115   
SECTION 10.05. Successor Borrower Representative   115    SECTION 10.06.
Execution of Loan Documents   116    ARTICLE XI. Bifurcation   116   

SCHEDULES:

Commitment Schedule

Schedule 1.01-A – Pre-Approved Foreign Subsidiary Borrowers

Schedule 1.01-B – Existing Letters of Credit

Schedule 3.05 – Properties etc.

Schedule 3.06 – Litigation and Environmental Matters

Schedule 3.13 – Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 3.20 - Cash Pooling

Schedule 6.01 – Indebtedness

Schedule 6.02 – Liens

Schedule 6.04 – Investments, Loans, Advances, Guarantees and Acquisitions

Schedule 6.05 – Dispositions

Schedule 6.10 – Restrictive Agreements

EXHIBITS:

Exhibit A – Assignment and Assumption

Exhibit B – Borrowing Request Form

Exhibit C – Interest Election Request Form

 

iii



--------------------------------------------------------------------------------

Exhibit D – Joinder Agreement Exhibit E – Note Exhibit F-1 –

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit F-2 –

U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3 –

U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit F-4  –

U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G - Foreign Subsidiary Borrower Termination Notice Exhibit H –
Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 27, 2015 (as it may be amended or modified from
time to time, this “Agreement”), among Cooper Tire & Rubber Company, a Delaware
corporation, any Foreign Subsidiary Borrowers party hereto from time to time, as
Borrowers, the Lenders party hereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Person (a) acquires any
going business or all or substantially all of the assets of any other Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of another Person which has ordinary voting power for the election of
directors or other similar management personnel of such Person (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority of the outstanding Equity Interests of such Person.

“Additional Commitment Lender” is defined in Section 2.25(d).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and including any of its
Affiliates (including, without limitation, J.P. Morgan Europe Limited)
performing any of the functions of the Administrative Agent at any time.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

 

1



--------------------------------------------------------------------------------

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Lenders’ Revolving Commitments at such time.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure of each
Lender calculated assuming that that all of the Lenders have funded their
participations in all Swingline Loans outstanding at such time).

“Agreed Currencies” means (i) Dollars, (ii) Euros, (iii) British Pounds
Sterling, and (iv) any other currency (x) that is a lawful currency that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s
determination or, if a LIBOR Screen Rate is not available, the Administrative
Agent, the Company and each of the Lenders shall have agreed in writing to an
alternative method for determining the “LIBO Rate” to be applicable to such
currency, and (z) that is agreed to by the Administrative Agent and each of the
Lenders; provided, however, that solely with respect to Letters of Credit and
Swingline Loans, Agreed Currencies shall include any currency agreed from time
to time by the Administrative Agent, the Borrower Representative and the
applicable Issuing Bank or Swingline Lender, as applicable.

“Agreed All Lender Currencies” means all Agreed Currencies without giving effect
to the proviso at the end of the definition of Agreed Currencies.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth herein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or Subsidiary from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment at such time and the denominator of which is the Aggregate Revolving
Commitments at such time (provided that, if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time); provided
that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations above.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Commitment Fee Rate”,
“Applicable Rate - ABR Loans”, or

 

2



--------------------------------------------------------------------------------

“Applicable Rate - Eurocurrency Loans and Letters of Credit” or as the case may
be, based upon the Leverage Ratio as of the most recent determination date:

 

Level

 

Leverage Ratio

 

Commitment Fee Rate

 

Applicable Rate –ABR

Loans

 

Applicable Rate –

Eurocurrency

Loans and Letters of

Credit

I

  £ 1.00:1.0   25.0 bps   50.0 bps   150.0 bps

II

  > 1.00:1.0


but

£ 1.50:1.0

  25.0 bps   62.5 bps   162.5 bps

III

  > 1.50:1.0


but

£ 2.00:1.0

  30.0 bps   75.0 bps   175.0 bps

IV

  > 2.00:1.0


but

£ 2.50:1.0

  37.5 bps   100.0 bps   200.0 bps

V

  > 2.50:1.0


but

£ 3.00:1.0

  45.0 bps   125.0 bps   225.0 bps

VI

  > 3.00:1.0   50.0 bps   150.0 bps   250.0 bps

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company, based upon the Company’s
quarterly financial statements for the first three fiscal quarters of each
fiscal year and the audited year-end financial statements for the last fiscal
quarter delivered pursuant to Section 5.01, commencing with the fiscal quarter
ending September 30, 2015, and (b) each change in the Applicable Rate, if any,
shall be effective five Business Days after the Administrative Agent is
scheduled to receive the applicable financial statements. If the Company fails
to deliver the financials to the Administrative Agent at the time required,
after giving effect to any applicable cure period, then the Applicable Margin
shall be Level VI until five days after such financials are so delivered. The
Applicable Rate shall be set at Level II at the Effective Date and the
Applicable Rate shall be re-determined for the first time based on the financial
statements for the fiscal quarter ending September 30, 2015.

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

“Approved Fund” has the meaning assigned to the term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means the President, Chief Executive Officer, any Senior
Vice President, the General Counsel or any Financial Officer of a Loan Party.

“Availability” means, at any time, an amount equal to (a) the Aggregate
Revolving Commitments minus (b) the Aggregate Revolving Exposure (calculated,
with respect to any Defaulting Lender, as if such Defaulting Lender had funded
its Applicable Percentage of all outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments.

“Bank of America” means Bank of America, N.A., a national banking association.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts,
interstate depository network services and foreign exchange services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” or “Borrowers” means, individually or collectively, the Company and
each Foreign Subsidiary Borrower.

“Borrower Representative” has the meaning assigned to such term in
Section 10.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Incremental Term Loans of the same Type
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, and (c) a Swingline
Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Borrowing Request Form” means a written request for a Borrowing substantially
in the form attached hereto as Exhibit B or such other form agreed to by the
Administrative Agent and the Borrower Representative.

“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings which are the subject of a borrowing, drawing, payment, reimbursement
or rate selection are denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET2 payment system is not open for the
settlement of payments in Euro). Without limiting the foregoing, for any
Swingline Loan or other Loan denominated in any Foreign Currency, “Business Day”
shall also exclude any day on which commercial banks in London are authorized or
required by law to remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that notwithstanding the foregoing, GAAP will be deemed to
treat leases that would have been classified as operating leases in accordance
with generally accepted accounting principles in the United States of America as
in effect on the date hereof in a manner consistent with the treatment of such
leases under generally accepted accounting principles in the United States of
America as in effect on the date hereof, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.

“Cash Pooling Arrangement” means any centralized cash pooling arrangement among
the Company and any group of its Subsidiaries with a Cash Pooling Bank under
which the Company and such Subsidiaries make deposits with and receive advances
from such Cash Pooling Bank in order to facilitate the efficient deployment of
cash of such Subsidiaries.

“Cash Pooling Availability” means, with respect to any Cash Pooling Arrangement,
the aggregate amount of cash of the Company and its Subsidiaries on deposit with
the applicable Cash Pooling Bank under such Cash Pooling Arrangement.

“Cash Pooling Bank” means each of (a) China Construction Bank and its
Affiliates, (b) Bank Mendes Gans N.V. and its Affiliates and (c) each other bank
that is a provider of Cash Pooling Arrangements to the Company or any of its
Subsidiaries, provided that each such other bank described in this clause (c) is
reasonably acceptable to the Administrative Agent (it being agreed that each
Lender and each of their respective Affiliates is acceptable to the
Administrative Agent).

 

5



--------------------------------------------------------------------------------

“Cash Pooling Guaranty Obligations” means the obligations of the Company to
guaranty the Cash Pooling Obligations under any Cash Pooling Arrangement.

“Cash Pooling Obligations” means, with respect to any Cash Pooling Arrangement,
the aggregate outstanding amount of borrowings by the Company and its
Subsidiaries under such Cash Pooling Arrangement.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect on the date hereof), other than employee or
retiree benefit plans or trusts sponsored or established by the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 35% or more of the Equity Interests of the
Company; or (b) persons who were (i) directors of the Company on the Effective
Date, (ii) nominated by the board of directors of the Company or (iii) appointed
by directors who were directors of the Company on the Effective Date or were
nominated as provided in clause (ii) above, ceasing to occupy a majority of the
seats on the board of directors of the Company.

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.17.

“Chinese Subsidiaries” means Subsidiaries that are not Loan Parties and that are
located in, and organized under the laws of, China.

“Chinese Subsidiary Secured Debt Limitation” means $250,000,000 minus the
aggregate outstanding principal amount (which shall include, for purposes of
this definition, the undrawn committed or available amounts under the applicable
facility) of all Foreign Subsidiary Secured Obligations.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans, or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Term Commitment, and
(c) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
subject to a Lien pursuant to the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be, become or intended to be, subject to a security interest or Lien in
favor of the Administrative Agent, on behalf of itself and the Lenders and other
Secured Parties, to secure the Secured Obligations as required under
Section 5.11, in each case, other than Excluded Collateral.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitments. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Cooper Tire & Rubber Company, a Delaware corporation.

“Competitor” means (i) a Person primarily engaged in the industry represented by
SIC code 3011 (as in effect in the Effective Date), (ii) a Person directly or
indirectly controlled by or under common control with any Person identified in
the preceding clause (i), (iii) a Subsidiary of any Person identified in the
preceding clause (i) or (ii), and (iv) a Person who controls any Person
identified in the preceding clauses (i), (ii) and (iii), which determination may
be made solely on the basis of a representation by such Person and in
consultation with the Company, provided that each Competitor shall be
specifically identified by name on a list designated as the “Competitor List”
provided to the Administrative Agent on or prior to the Effective Date, as such
list may be updated from time to time after the Effective Date upon the written
request of the Company to the Administrative Agent and consented to in writing
by the Administrative Agent, such consent not to be unreasonably withheld,
delayed or conditioned, and not to be withheld if the proposed Competitor is of
a type described in clause (i) above (the “Competitor List”), provided that no
Person that is already a Lender or Participant or any Affiliate of the foregoing
at the time of such identification by the Company to the Administrative Agent
shall be deemed a Competitor; provided, further, that in connection with any
assignment or participation, the assignee or participant with respect to such
proposed assignment or participation that is an investment bank, a commercial
bank, a finance company, a fund, or other Person which merely has an economic
interest in any such direct competitor, and is not itself such a direct
competitor of the Companies, shall not be deemed to be a direct competitor for
the purposes of this definition.

“Competitor List” is defined in the definition of the Competitor.

“Computation Date” is defined in Section 2.02(e).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Incremental Term Loans outstanding at such
time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable (other than solely for Equity Interest that is not Disqualified Stock
and/or cash in lieu of fractional shares), pursuant to a sinking fund obligation
or otherwise, or redeemable at the option of the holder thereof (other than
solely for Equity Interest that is not Disqualified Stock and/or cash in lieu of
fractional shares), in whole or in part, in each case, except as a result of a
change in control or asset sale so long as any right of the holders thereof upon
the occurrence of a change in control or asset sale event shall be subject to
the occurrence of the repayment in full of all the Loans and all other

 

8



--------------------------------------------------------------------------------

Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit (or collateralization thereof in a manner reasonably
satisfactory to the applicable Issuing Bank and the termination or expiration of
the Commitments.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.02(e).

“dollars” or “Dollars” or “$” refers to lawful money of the U.S.

“Domestic Loan Party” means the Company and each Domestic Subsidiary of the
Company that is a Guarantor.

“Domestic Subsidiary” means each Subsidiary of the Company which is organized
under the laws of the U.S. or any state thereof or the District of Columbia or,
unless such Subsidiary is a “controlled foreign corporation” under Section 957
of the Code, any territory or possession or other political subdivision of the
U.S.

“EBITDA” means, for any period, Net Income for such period plus

(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of

(i) Interest Expense for such period,

(ii) income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization expense for such
period,

(iv) expenses incurred in connection with the Transactions,

(v) any non-cash charges, losses or expenses for such period (but excluding any
non-cash charge that results from the write-down or write-off of accounts
receivable or that is in respect of any other item that was included in Net
Income in a prior period, any non-cash charge that relates to the write-down or
write-off of inventory, any additions to bad debt reserves or bad debt expense
and any non-cash charge to the extent it represents an accrual of or a reserve
for cash expenditures in any future period),

(vi) non-recurring charges, costs and expenses incurred during such period in
connection with proposed or closed Acquisitions or Investments (including,
without limitation, legal costs and accounting fees), incurrence of Indebtedness
or issuance of Equity Interests (in each case, whether or not consummated),

(vii) losses from sales of property or assets, other than from sales in the
ordinary course of business,

(viii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Company in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of such period) as a result of actions taken
or to be taken in connection with any

 

9



--------------------------------------------------------------------------------

acquisition, disposition, restructuring or operational change by the Company or
any of its Subsidiaries, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of EBITDA from such
actions; provided that (A) an officer of the Company shall certify (in form and
detail reasonably acceptable to the Administrative Agent) in the Compliance
Certificate required to be delivered pursuant to Section 5.01(d) that (x) such
cost savings, operating expense reductions, other operating improvements and
synergies are reasonably anticipated to be realized within the timeframes set
forth in clause (y) below and are factually supportable and identifiable as
reasonably determined in good faith by the Company, and (y) such actions have
been taken or are to be taken within six months after the consummation of the
acquisition, disposition, restructuring or operational change which is expected
to result in such cost savings, expense reductions, operating improvements or
synergies, (B) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (viii) to the
extent duplicative of any expenses or charges otherwise added to Net Income,
whether through a pro forma adjustment or otherwise, for such period,
(C) projected amounts (and not yet realized) may no longer be added in
calculating EBITDA pursuant to this clause (viii) to the extent occurring more
than four full fiscal quarters after the specified action taken in order to
realize such projected cost savings, operating expense reductions, operating
improvements and synergies, and (D) such cost savings, operating expense
reductions, other operating improvements and synergies consist of plant
closures, employee severance costs, equipment relocation costs, and lease and
contract termination costs,

(ix) to the extent deducted in calculating Net Income, fees, costs and expenses
associated with the refinancing of existing indebtedness on the Effective Date
and the negotiation and preparation of the Loan Documents, and

(x) non-recurring costs and expenses incurred in connection with sale of CCT
(the Company’s joint venture in the People’s Republic of China) in 2014; minus

(b) without duplication and to the extent included in Net Income,

(i) any cash payments made during such period in respect of non-cash charges
described in clause (a)(v) taken in a prior period,

(ii) any non-cash items of income for such period, and

(iii) gains from sales of property or assets, other than from sales in the
ordinary course of business; all calculated for the Company and its Subsidiaries
on a consolidated basis in accordance with GAAP.

Notwithstanding the above (x) the aggregate amount added back pursuant to
clauses (a)(vi), (vii) and (viii) above for any period of four consecutive
fiscal quarters shall not exceed an amount equal to 5% of EBITDA (as determined
without giving effect to any adjustments pursuant to clauses (a)(vi), (vii) and
(viii) above) for such period of four consecutive fiscal quarters, and (y) for
purposes of calculating EBITDA for any period, if during such period the Company
or any Subsidiary makes any Acquisition or Investment permitted pursuant to
Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05, EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.05.

 

10



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Subsidiary” means:

(a) the Foreign Subsidiaries listed on Schedule 1.01-A provided that, at the
time such Foreign Subsidiary becomes a Foreign Subsidiary Borrower (i) all
necessary internal branch and Affiliate approvals of each Lender shall have been
obtained by each such Lender to the extent funding is required from a branch or
Affiliate of such Lender and such approval is required by such Lender, (ii) no
change in any applicable Requirement of Law or the application thereof to any
Lender that would make it illegal, unlawful or subject any Lender to any penalty
or censure for lending to such Foreign Subsidiary shall have occurred on or
after the Effective Date, (iii) no change in the Lender’s internal policies or
the application thereof that would prohibit lending to such Foreign Borrower
shall have occurred on or after the Effective Date, and (iv) no change in the
legal or economic market with respect to the jurisdiction of organization of
such Foreign Borrower that would prohibit or materially impair lending to such
Foreign Borrower shall have occurred on or after the Effective Date; and

(b) any other Foreign Subsidiaries that are approved in writing from time to
time by the Administrative Agent and each of the Lenders in their sole
discretion.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters with respect to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent or LC
Issuer, as applicable, for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after

 

12



--------------------------------------------------------------------------------

consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error; provided, further, with respect to the determination of
fronting fees on Letters of Credit payable under Section 2.12(b)(ii), the
“Exchange Rate” may be such other exchange rate as agreed upon between the
Borrower Representative and the applicable Issuing Bank.

“Excluded Collateral” means (a) the Equity Interests of (i) Cooper Tyre & Rubber
Company UK Limited and its Subsidiaries, (ii) Cooper (Kunshan) Tire Co., Ltd.,
(iii) Cooper Tire (China) Investment Co., Ltd., and (iv) Cooper Tire
Asia-Pacific (Shanghai) Trading Co., Ltd., (b) assets included within the Cash
Pooling Arrangements, (c) Accounts, general intangibles, chattel paper, payment
intangibles and supporting obligations (as those terms are defined in the UCC),
in each case solely to the extent sold, purportedly sold (but re-characterized
as financed), transferred, assigned, contributed or otherwise conveyed to the
Receivables Securitization Facility, provided that the security interest in the
equity interests of Cooper Receivables LLC and Receivables Securitization
Facility Subordinated Note shall be Collateral, subject to the terms of the
Intercreditor Agreement, (d) Real Property, including any leasehold interest
therein, (e) governmental licenses or state or local franchises, charters and
authorizations to the extent security interest is prohibited by applicable law,
(f) pledges and security interests prohibited by applicable law, (g) any lease,
license, permit or agreement or any property subject to such lease, license,
permit or agreement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license, permit or agreement or create a
right of termination in favor of any other party thereto or otherwise require
consent thereunder (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), other than proceeds thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (h) any assets to the extent a
security interest in such assets could result in materially adverse tax
consequences as reasonably determined by the Company and the Administrative
Agent, (i) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto,
(j) interests in joint ventures and non-Wholly Owned Subsidiaries which cannot
be pledged without the consent of third parties, (k) any property subject to a
purchase money arrangement permitted to be incurred hereunder to the extent
other liens are prohibited, (l) any motor vehicles (except to the extent a
security interest therein may be perfected solely by filing a UCC financing
statement) and (m) other assets where the cost of obtaining a security interest
therein exceeds the practical benefit to the Lenders afforded thereby, in each
case, as reasonably determined by the Company and the Administrative Agent, and
(n) in respect of any Obligations of the Company or any other Domestic Loan
Party, (i) any Collateral owned by a Foreign Subsidiary, and (ii) any Equity
Interests of any Foreign Subsidiary or Foreign Subsidiary Holdco to the extent a
security interest therein is not required under Section 5.11(b).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the

 

13



--------------------------------------------------------------------------------

case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit issued by Bank of
America for the account of the Company listed on Schedule 1.01-B that are
outstanding as of the Effective Date.

“Existing Indenture” means that certain Indenture dated as of March 17, 1997
between the Company and The Chase Manhattan Bank, as trustee.

“Existing Maturity Date” is defined in Section 2.25(a).

“Existing Senior Unsecured Notes” means those notes evidencing the Company’s
obligations under the Existing Indenture.

“Extending Lender” is defined in Section 2.25(b).

“Extension Date” is defined in Section 2.25(a).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation or rules adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Borrower.

“Financial Statements” has the meaning assigned to such term in Section 5.01.

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

14



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Loan Party” means any Foreign Subsidiary that is a Loan Party.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any one or more of the Subsidiaries
primarily for the benefit of employees of the Company or any Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment,
and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means each Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means each Wholly-Owned Foreign Subsidiary of the
Company that is an Eligible Subsidiary and that shall become a Foreign
Subsidiary Borrower pursuant to Section 2.24, in each case so long as any such
Subsidiary shall remain a Foreign Subsidiary Borrower hereunder. As of the
Effective Date, there are no Foreign Subsidiary Borrowers.

“Foreign Subsidiary Holdco” means any direct or indirect Subsidiary of the
Company (a) that is an entity disregarded from its owner for U.S. federal income
tax purposes and that owns the Equity Interests of one or more Foreign
Subsidiaries and/or other Foreign Subsidiary Holdcos and does not own any other
material assets, or (b) substantially all the assets of which consists of Equity
Interests of one or more Foreign Subsidiaries and/or other Foreign Subsidiary
Holdcos.

“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary (other than Obligations under this Agreement) to any Lender or any
office, branch or Affiliate of any Lender and designated as such in a written
agreement between a Foreign Subsidiary and such Lender and its Affiliate, in
each case whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided that (i) such Lender
shall have provided the Administrative Agent with written notice thereof on or
prior to the date any of the foregoing is incurred, together with such
supporting documentation as the Administrative Agent may have reasonably
requested from the applicable Lender or its Affiliates with respect thereto, and
(ii) the aggregate outstanding principal amount (which shall include, for
purposes of this definition, the undrawn committed or available amounts under
the applicable facility) of all Foreign Subsidiary Secured Obligations shall not
exceed $250,000,000 minus the aggregate outstanding principal amount (which
shall include, for purposes of this definition, the undrawn committed or
available amounts under the applicable facility) of all Indebtedness outstanding
under Section 6.01(r). In connection with incurring any Foreign Subsidiary
Secured Obligations, each Lender may rely on a representation of the Company
that the amount of the Foreign Subsidiary Secured Obligations does not exceed
the amount of Foreign Subsidiary Secured Obligations permitted hereunder unless
it has received written notice to the contrary from the Company or any of its
Subsidiaries or from the Administrative Agent or any of the Lenders at least one
Business Day prior to the incurrence of any Foreign Subsidiary Secured
Obligations.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” means (a) with respect to all Secured Obligations, the Company and
all direct existing and future Wholly-Owned Domestic Subsidiaries of any
Domestic Loan Party other than (i) Immaterial Domestic Subsidiaries, (ii) Cooper
Receivables LLC, a Delaware limited liability company, (iii) Cooper Tire &
Rubber Foundation, a charitable trust, provided it continues solely as a
charitable trust consistent with past practice, and (vi) with respect to Secured
Obligations of any Domestic Loan Party, Cooper Tire Holding Company, an Ohio
corporation, Cooper International Holding Corporation, an Ohio corporation (so
long as such Subsidiaries are Foreign Subsidiary Holdcos) and any other Foreign
Subsidiary Holdco, and (b) with respect to all Secured Obligations of any
Foreign Subsidiary Borrower (and in addition to the Guarantors under clause
(a) of this definition), all existing and future Wholly-Owned Foreign
Subsidiaries of such Foreign Subsidiary Borrower to the extent such Foreign
Subsidiaries are organized in the same jurisdiction of such Foreign Subsidiary
Borrower (excluding any such Foreign Subsidiary that has a direct or indirect
parent company owned directly or indirectly by such Foreign Subsidiary Borrower
which is not organized in the same jurisdiction of such Foreign Subsidiary
Borrower), all direct and indirect parent companies of such Foreign Subsidiary
Borrower to the extent such parent companies are organized in the same
jurisdiction of such Foreign Borrower and any direct parent company (even if not
organized in the same jurisdiction of such Foreign Borrower), in each case under
this clause (b) other than (x) Immaterial Foreign Subsidiaries, and (y) Cooper
Tyre & Rubber UK Limited, provided that the determination of whether any Foreign
Subsidiary is a Guarantor hereunder is further subject to (1) the absence of any
materially adverse tax consequence as a result of such Foreign Subsidiary
becoming a Guarantor, and (2) a determination by the Administrative Agent that
such Foreign Subsidiary becoming a Guarantor is permitted by law and contract,
feasible and not cost prohibitive.

“Guaranty” means, collectively, that certain Guaranty dated as of the Effective
Date (including any and all supplements thereto) and executed by each Guarantor,
as amended, restated, supplemented or otherwise modified from time to time, and
any other guarantee by any Guarantor of the Secured Obligations in form and
substance reasonably satisfactory to the Administrative Agent.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any

 

16



--------------------------------------------------------------------------------

successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical regulated by any Environmental
Law.

“Hostile Acquisition” means (a) the Acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such Acquisition
as to which such approval has been withdrawn.

“Immaterial Domestic Subsidiary” means each Domestic Subsidiary that is an
Immaterial Subsidiary.

“Immaterial Foreign Subsidiary” means each Foreign Subsidiary that is an
Immaterial Subsidiary.

“Immaterial Subsidiary” means a Subsidiary of the Company that is not a Material
Subsidiary.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increased Amount Date” is defined in Section 2.04.

“Incremental Term Lender” is defined in Section 2.04.

“Incremental Term Loan” is defined in Section 2.04.

“Incremental Term Loan Amendment” is defined in Section 2.04.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, but only to the extent of such property’s fair market value if
such Indebtedness is non-recourse to such Person, (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person under any Disqualified
Stock, (k) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (l) obligations under any earn-out to the extent shown
as a liability on a balance sheet of such Person in accordance with GAAP,
(m) any other Off-Balance Sheet Liability and (n) obligations, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Intercompany Subordination Agreement” means the subordination agreement or
agreements with respect to loans between the Company and its Subsidiaries in a
form reasonably agreed to between the Company and the Administrative Agent.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof between PNC Bank, National Association and the Administrative Agent
relating to the Receivables Securitization Facility, as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Company, the ratio of (a) EBITDA for the four consecutive fiscal quarters of the
Company then ending to (b) cash Interest Expense for the four consecutive fiscal
quarters of the Company then ending.

“Interest Expense” means, with reference to any period, total interest expense
of the Company and its Subsidiaries for such period, calculated for the Company
and its Subsidiaries on a consolidated basis for such period in accordance with
GAAP.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Election Request Form” means a written request to convert or continue
a Borrowing in accordance with Section 2.08 substantially in the form attached
hereto as Exhibit C or such other form agreed to by the Administrative Agent and
the Borrower Representative.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of March, June, September and December of each
year and the Revolving Credit Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Revolving Credit Maturity Date or
such other day as may be agreed upon between the Borrower Representative and the
Swingline Lender.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Eurocurrency Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, to the extent consented to by the Lenders, such other
durations), as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next

 

18



--------------------------------------------------------------------------------

succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which such investing Person
Guarantees Indebtedness of such other Person, but excluding any Acquisition.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMCB, Bank of
America, PNC Bank and any other Revolving Lender from time to time designated by
the Borrower Representative as an Issuing Bank, with the consent of such
Revolving Lender and the Administrative Agent, in each case in its capacity as
an issuer of Letters of Credit hereunder and their respective successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank means any Issuing Bank, either Issuing Bank, each Issuing Bank, the
Issuing Bank that has issued the applicable Letter of Credit, or both (or all)
Issuing Banks, as the context may require.

“Issuing Bank Sublimits” means, as of the Effective Date, (i) in the case of
JPMCB, $36,666,667, (ii) in the case of Bank of America, $36,666,667, (iii) in
the case of PNC Bank, $36,666,666, and (iv) as to any other Issuing Bank, such
amount as shall be agreed to in writing among the Administrative Agent, the
Company and such other Issuing Bank. Each Issuing Bank Sublimit may be
(x) decreased at any time by agreement between the Company and the
Administrative Agent (and without the consent or approval of any other parties)
and (y) increased at any time by agreement between the Company, the
Administrative Agent and the applicable Issuing Bank increasing its Issuing Bank
Sublimit (and without the consent or approval of any other parties).

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

19



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
LC Exposure at such time.

“Lender Notice Date” is defined in Section 2.25(b).

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.04, 2.25
or an Assignment and Assumption, other than any such Person that ceases to be a
Lender hereunder pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement (including, without limitation, the Existing Letters of Credit) and
the term “Letter of Credit” means any one of them or each of them singularly, as
the context may require.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four consecutive fiscal quarters ended on
or most recently prior to such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any applicable Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the Administrative Agent in its
reasonable discretion (in each case, the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such currency and Interest
Period; provided that, (x) if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (y) if
the LIBO Screen Rate shall not be available at such time for a period equal in
length to such Interest Period (an “Impacted Interest Period”), then the LIBO
Rate shall be the Interpolated Rate at such time, subject to Section 2.14 in the
event that the Administrative Agent shall conclude that it shall not be possible
to determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided further, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. Notwithstanding the above, (1) to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate, and
(2) if the Agreed Currency is not a currency for which rates are quoted in the
London interbank market, then the “LIBO Rate” for such Agreed Currency shall be
a reference rate as proposed by the Administrative Agent and agreed to by the
Company and each of the Revolving Lenders.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

20



--------------------------------------------------------------------------------

“Liquidity” means, at any time the same is to be determined, the sum of (i) the
Dollar Amount of Unrestricted Cash at such time, plus (ii) the aggregate
Availability at such time.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, each Letter of Credit application, each
Collateral Document, each Guaranty, the Intercreditor Agreement and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including each other pledge, power of attorney, consent, assignment,
contract, letter of credit agreement and each other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby, excluding any agreement
entered into or in connection with any transaction arising out of any Banking
Services or Swap Agreement Obligation. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors and their
successors and assigns, and the term “Loan Party” means any one of them or all
of them individually, as the context may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, any Loans under any New
Revolving Commitments and any Incremental Term Loans.

“Local Time” means (i) Chicago time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time means London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or otherwise, of the Company and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under the Loan Documents to which it is a party,
(c) any material portion of the Collateral, or the Administrative Agent’s Liens
(on behalf of itself and the other Secured Parties) on any material portion of
the Collateral or the priority of such Liens.

“Material Permitted Acquisition” means any Permitted Acquisition for which the
aggregate consideration (including the purchase price, any earn-out, any
Indebtedness assumed and any other consideration) paid or payable exceeds
$200,000,000.

“Material Subsidiary” means, as of any date, any Subsidiary (a) whose total
assets as of the last day of the most recent fiscal period for which financials
have been delivered pursuant to Section 5.01(a) or (b) (each such date, a “Test
Date”) were equal to or greater than 5.0% of Total Assets at such Test Date or
(b) whose revenues during the four consecutive fiscal quarters ending on such
Test Date were equal to or greater than 5.0% of the consolidated revenues of the
Company and its Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that if, at any time and from time to time,
Subsidiaries that are not Material Subsidiaries have, in the aggregate,
(i) total assets as of the most recent

 

21



--------------------------------------------------------------------------------

Test Date equal to or greater than 10.0% of Total Assets at such date or
(ii) revenues during the four consecutive fiscal quarters ending on such Test
Date equal to or greater than 10.0% of the consolidated revenues of the Company
and its Subsidiaries for such period, in each case determined in accordance with
GAAP, then the Company shall, no later than five Business Days subsequent to the
date on which financial statements for such fiscal period are delivered pursuant
to this Agreement, designate in writing to the Administrative Agent one or more
of such Subsidiaries as “Material Subsidiaries” such that, following such
designation(s), Immaterial Subsidiaries have, in the aggregate (i) total assets
as of the most recent Test Date of less than 5.0% of the Total Assets at such
date and (ii) total revenues during the four consecutive fiscal quarters ending
on such Test Date of less than 5.0% of the consolidated revenues of the Company
and its Subsidiaries for such period, in each case determined in accordance with
GAAP.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Modified Net Leverage Ratio” means, on any date, the ratio of (a) Modified
Total Net Indebtedness on such date to (b) EBITDA for the period of four
consecutive fiscal quarters ended on or most recently prior to such date.

“Modified Total Net Indebtedness” means, at any date, the difference of
(a) Total Indebtedness at such date, minus (b) the lesser of (i) the aggregate
amount of all Unrestricted Cash in excess of $25,000,000 at such date or
(ii) $225,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any Subsidiary, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any Subsidiary,
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Leverage Ratio” means, on any date, the ratio of (a) Total Net Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.

“New Commitments” is defined in Section 2.04.

“New Lender” is defined in Section 2.04.

“New Revolving Commitments” is defined in Section 2.04.

“New Revolving Lender” is defined in Section 2.04.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extending Lender” is defined in Section 2.25(a).

 

22



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Banks or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” or “tax ownership operating lease” transaction entered into by
such Person, (c) all Receivables Transaction Attributed Indebtedness or (d) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases, but including any factoring other than
Permitted Foreign Factoring), in all of the foregoing cases, notwithstanding
anything herein to the contrary, the outstanding amount of any Off-Balance Sheet
Liability shall be calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

23



--------------------------------------------------------------------------------

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

  (a) such Acquisition is not a Hostile Acquisition;

 

  (b) both before and immediately after giving effect to such Acquisition and
the Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects) and no
Default exists, will exist, or would result therefrom;

 

  (c) in the case of any Material Acquisition, not less than five (5) days prior
to such Acquisition (or such shorter time period agreed to by the Administrative
Agent in its reasonable discretion), the Borrower Representative has provided
the Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent, in each case to the extent available to the Borrowers;

 

24



--------------------------------------------------------------------------------

  (d) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

  (e) if such Acquisition involves a merger or a consolidation involving a
Borrower, a Borrower shall be the surviving entity, or if such Acquisition
involves a merger or a consolidating involving a Loan Party that is not a
Borrower, a Loan Party shall be the surviving entity, or the survivor shall
become a Borrower or a Loan Party, as applicable, upon the consummation thereof;

 

  (f) after giving effect to the completion of such Acquisition on a pro forma
basis acceptable to the Administrative Agent, (i) the Net Leverage Ratio is at
least 0.25 less than the level then required under Section 6.12(a) and (ii) no
Default will exist or be caused thereby; provided, however, that in the case of
any Material Permitted Acquisition, the Borrowers shall deliver a certificate to
the Administrative Agent demonstrating compliance with subclause (i) of this
clause (f); and

 

  (g) the Borrower Representative shall deliver to the Administrative Agent the
final executed material documentation relating to such Acquisition within 10
days following the consummation thereof.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet overdue by more than 30 days
(after giving effect to any applicable grace period) or are being contested in
compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

(g) Liens securing insurance premiums financing arrangements in the ordinary
course of business; and

(h) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business.

 

25



--------------------------------------------------------------------------------

“Permitted Foreign Factoring” means any factoring of receivables generated by a
Foreign Subsidiary that is not a Loan Party pursuant to factoring programs on
market terms reasonable for such transactions and without recourse to such
Foreign Subsidiary.

“Permitted Investments” means:

(a) readily marketable obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed or insured by, the U.S. (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the U.S.), in each case maturing within one year from the date of
acquisition thereof;

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating not less
than A-1 from S&P or P-1 from Moody’s;

(c) Investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(f) in the case of any Foreign Subsidiary, other Investments that are similar to
the foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes or approved by the Administrative Agent; and

(g) any other Investments and Investment types listed on Schedule 1.01-C.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“PNC Bank” means PNC Bank, National Association, a national banking association.

 

26



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (ii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party.

“Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase Agreement, dated as of September 14, 2007, among the Company, Cooper
Receivables LLC, the various Purchasers and Purchaser Agents from time to time
party thereto and PNC Bank, National Association, as amended, restated, amended
and restated, modified, supplemented, renewed, replaced or refinanced from time
to time to the extent permitted hereunder.

“Receivables Securitization Facility” means the accounts receivable
securitization facility provided for by (a) the Receivables Purchase Agreement,
(b) the Receivables Securitization Facility Subordinated Note, (c) certain
purchase and sale agreements and (d) all documents, agreements, and instruments
relating to any of the foregoing, in each case, as amended, restated, amended
and restated, modified, supplemented, renewed, replaced or refinanced through
the Effective Date and from time to time thereafter to the extent permitted
hereunder.

“Receivables Securitization Facility Subordinated Note” means the Company Note
dated August 30, 2006 executed by Cooper Receivables LLC in favor of the
Company, as amended, restated, amended and restated, modified, supplemented,
renewed, replaced or refinanced and from time to time thereafter to the extent
permitted hereunder.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
asset securitization facility (including the Receivables Securitization
Facility) on any date of determination that would be characterized as principal
if such facility were structured as a secured lending transaction rather than as
a purchase.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company and its Subsidiaries from information furnished by or
on behalf of the Borrowers, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the Aggregate Credit Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.04 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $400,000,000.

“Revolving Credit Maturity Date” means the fifth anniversary of the date of this
Agreement (if the same is a Business Day, or if not then the immediately next
succeeding Business Day), or any earlier date on which the Revolving Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof, and
subject to extension (in the case of each Lender consenting thereto) as provided
in Section 2.25.

 

28



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means, collectively, (i) the Obligations, (ii) Banking
Services Obligations, (iii) the Swap Agreement Obligations owing to one or more
Lenders or their Affiliates, and (iv) the Foreign Subsidiary Secured
Obligations; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and permitted assigns of each of the foregoing.

 

29



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Specified Default” means any Event of Default under clause (a) of Article VII
hereof due to the failure to pay the Obligations at the final maturity thereof
(whether at the stated final maturity, by acceleration, or otherwise) or any
Event of Default under clause (g) or (h) of Article VII hereof.

“Statement” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations in a
manner reasonably acceptable to the Administrative Agent (such acceptance not to
be unreasonably withheld, delayed or conditioned).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person.

“Subsidiary” means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable. Unless otherwise specified, the term
“Subsidiary” shall refer to any direct or indirect subsidiary of the Company.

“Substantial Portion” means, with respect to the assets of the Company and its
Subsidiaries, assets which (a) represent more than 10% of the Total Assets as
would be shown in the consolidated financial statements of the Company and its
Subsidiaries as at the beginning of the twelve month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month), (b) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above, (c) represent more than 25% of the Total Assets as would be shown in
the consolidated financial statements of the Company and its Subsidiaries as of
the Effective Date or (d) are responsible for more than 25% of the consolidated
net sales or of the consolidated net income of the Company and its Subsidiaries
as reflected in the financial statements referred to in clause (c) above.

 

30



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swap Termination Value” means, in respect of any Swap Agreement, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Agreement, (a) for any date on or after the date such Swap Agreement
has been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreement, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Agreement
(which may include a Lender or any Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender as well.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
Euros.

 

31



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries, calculated in accordance with GAAP on a consolidated basis as of
such date.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness determined for the Company and its Subsidiaries on a consolidated
basis at such date, excluding (a) Cash Pooling Obligations or Cash Pooling
Guaranty Obligations, (b) Indebtedness described in clause (n) of the definition
of Indebtedness and (c) the lesser of the amount of Indebtedness with respect to
undrawn letters of credit or $10,000,000.

“Total Net Indebtedness” means, at any date, the difference of (a) Total
Indebtedness at such date, minus (b) the lesser of (i) the aggregate amount of
all Unrestricted Cash in excess of $25,000,000 or (ii) $175,000,000.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Cash” means, at any date, the sum of (a) 100% of the unrestricted
cash owned by the Company and its Domestic Subsidiaries in which the
Administrative Agent has a first priority, perfected security interest pursuant
to the Collateral Documents, and (b) 65% of the unrestricted cash of the
Company’s Foreign Subsidiaries that is not subject to any Liens (other than in
favor of the Administrative Agent and any customary liens of depositary banks)
or restrictions on repatriation to the U.S. Without limiting the other
exclusions in this definition, “Unrestricted Cash” shall not include any cash
held by the Company or any of its Subsidiaries in escrow, trust or other
fiduciary capacity for or on behalf of any Person or subject to any other
restriction.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

32



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Wholly-Owned” means, when used in reference to a subsidiary of any Person, that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent, as
applicable.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, restated,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

33



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent a Borrower or any Subsidiary makes any Acquisition or Investment
permitted pursuant to Section 6.04 or disposition of assets outside the ordinary
course of business permitted by Section 6.05 during the period of four fiscal
quarters of the Company most recently ended, the Leverage Ratio, Net Leverage
Ratio, Modified Net Leverage Ratio and Interest Coverage Ratio, and any other
financial covenant or definition, shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to the Acquisition, Investment or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, or, in
the case of add backs pursuant to clause (viii) of the definition of EBITDA,
determined on a basis consistent with such clause (viii), and as certified by a
Financial Officer of such Borrower), as if such Acquisition or Investment or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

SECTION 1.06. Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or

 

34



--------------------------------------------------------------------------------

other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

SECTION 1.07 Calculation of Obligations under Swap Agreements. For purposes of
determining the “principal amount” or the outstanding amount of the obligations
of a Borrower or any Subsidiary in respect of any Swap Agreement at any time,
such principal amount shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

ARTICLE II

The Credits

SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrowers in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) subject to Sections
2.02(e) and 2.11(b), the Dollar Amount of such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment, and (b) subject to Sections
2.02(e) and 2.11(b), the sum of the Dollar Amount of the total Revolving
Exposures exceeding the Aggregate Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower Representative may
request in accordance herewith, provided that all Revolving Borrowings (i) made
on the Effective Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.08, and (ii) all Borrowings
denominated in any Foreign Currency shall be made solely as Eurocurrency Loans.
Each Swingline Loan shall bear interest as provided in Section 2.13(a). Each
Lender at its option may make any Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or,

 

35



--------------------------------------------------------------------------------

if such Borrowing is denominated in a Foreign Currency, 500,000 units of such
currency) and not less than $1,000,000 (or, if such Borrowing is denominated in
a Foreign Currency, 1,000,000 units of such currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $250,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 (or, in the case of any Swingline Loan denominated in any
Foreign Currency, the Dollar Amount thereof shall be approximately $100,000) and
not less than $100,000 (or, in the case of any Swingline Loan denominated in any
Foreign Currency, the Dollar Amount thereof shall be approximately $100,000) or
such other amounts as agreed to by the Swingline Lender. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

(e) The Administrative Agent will determine the Dollar Amount of (i) each
Eurocurrency Borrowing as of the date two (2) Business Days prior to the date of
such Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Borrowing, (ii) the LC Exposure as of the date of
each request for the issuance, amendment, renewal or extension of any Letter of
Credit, and (iii) all outstanding Credit Exposure on and as of the last Business
Day of each calendar month of, if required by the Administrative Agent, each
calendar week, and, during the continuation of an Event of Default, on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (i), (ii) and (iii) is herein described as a “Computation Date” for
which a Dollar Amount is determined on or as of such day.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request
either in writing (delivered by hand, facsimile or e-mail transmission) by a
Borrowing Request Form signed by the Borrower Representative or, other than a
Revolving Borrowing denominated in a Foreign Currency or to a Foreign Subsidiary
Borrower, by telephone (a) in the case of a Eurocurrency Borrowing to the
Company denominated in Dollars, not later than 11:00 a.m., Chicago time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Eurocurrency Borrowing denominated in Euros or any Eurocurrency Borrowing to any
Foreign Subsidiary Borrower denominated in Dollars, not later than 11:00 a.m.,
London time, three Business Days before the date of the proposed Borrowing,
(c) in the case of a Eurocurrency Borrowing denominated in any Foreign Currency
other than Euros, not later than such time required by the Administrative Agent
three Business Days before the date of the proposed Borrowing or (d) in the case
of an ABR Borrowing, not later than 11:00 a.m., Chicago time, on the Business
Day of the proposed Borrowing; provided, that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement in
Dollars as contemplated by Section 2.05(e) may be given not later than 9:00
a.m., Chicago time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or e-mail transmission to the Administrative Agent of a
written Borrowing Request Form signed by the applicable Borrower. Each Borrowing
Request to fund a Permitted Acquisition or other transaction may be conditioned
upon such Permitted Acquisition or transaction, provided that any such
conditioning shall not avoid any payment that may be owing under Section 2.15.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

 

  (i) the Class of Borrowing, the aggregate principal amount of the requested
Borrowing, and a breakdown of the separate wires comprising such Borrowing;

 

36



--------------------------------------------------------------------------------

  (ii) name of the applicable Borrower(s);

 

  (iii) the date of such Borrowing, which shall be a Business Day;

 

  (iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

 

  (v) in the case of a Eurocurrency Borrowing, the Agreed Currency and the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Increase in Commitments.

(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Commitments (any such increase, the “New Revolving Commitments”) and/or enter
into one or more tranches of term loans (any such tranche, the “Incremental Term
Loans” and together with the New Revolving Commitments, if any, the “New
Commitments”), by an amount not in excess of $100,000,000 in the aggregate or a
lesser amount in integral multiples of $25,000,000. Such notice shall specify
the date (an “Increased Amount Date”) on which the Company proposes that the New
Commitments and, in the case of Incremental Term Loans, the date for borrowing,
as applicable, be made available. The Company shall notify the Administrative
Agent in writing of the identity of each Lender or other financial institution
(each, a “New Revolving Lender”, an “Incremental Term Lender” or generally, a
“New Lender”; provided that no Ineligible Institution may be a New Lender, each
New Lender (other than a New Lender that is an existing Lender or an Approved
Fund of an existing Lender or, in the case of an Incremental Term Lender, an
Affiliate of an existing Lender) must be reasonably acceptable to the
Administrative Agent and, in the case of any New Revolving Lender, each LC
Issuer (such acceptance, in each case, not to be unreasonably withheld, delayed
or conditioned)) to whom the New Commitments have been (in accordance with the
prior sentence) allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Commitments may elect
or decline, in its sole discretion, to provide a New Commitment. The New
Commitments shall become effective as of such Increased Amount Date, and in the
case of Incremental Term Loans, shall be made on such Increased Amount Date or
such other date agreed to by the applicable New Lenders; provided that (1) the
conditions set forth in paragraphs of (a), (b) and (c) of Section 4.02 shall be
satisfied or waived by the Required Lenders on such Increased Amount Date before
or after giving effect to such New Commitments and Loans; (2) such increase in
the Revolving Commitments and/or the Incremental Term Loans shall be evidenced
by one or more joinder agreements executed and delivered to Administrative Agent
by each New Lender, as applicable, and each shall be recorded in the Register,
each of which shall be reasonably satisfactory to the Administrative Agent and
subject to the requirements set forth in Section 2.17; and (3) the Borrowers
shall make any payments required pursuant to Section 2.16 in connection with the
provisions of the New Commitments.

 

37



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Lenders shall assign to each of the New Revolving
Lenders, and each of the New Revolving Lender shall purchase from each of the
existing Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Loans and participations in Letters of Credit and
Swingline Loans outstanding on such Increased Amount Date that will result in,
after giving effect to all such assignments and purchases, such Revolving Loans
and participations in Letters of Credit and Swingline Loans being held by
existing Lenders and New Revolving Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (ii) each New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and have the same
terms as any existing Revolving Loan and (iii) each New Revolving Lender shall
become a Lender with respect to the Revolving Commitments and all matters
relating thereto.

(c) On any Increased Amount Date on which Incremental Term Loans are effected
and/or borrowed, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Term Loan shall be deemed for all purposes a
Loan made hereunder, (ii) each Incremental Term Lender shall become a Lender
hereunder and (iii) the Incremental Term Loans (x) shall rank pari passu or
junior in right of payment with the Revolving Loans, (y) shall not mature
earlier than the then applicable Revolving Credit Maturity Date (but may have
amortization and mandatory prepayments prior to such date) and (z) the terms
applicable to such Incremental Term Loan in effect prior to the then applicable
Revolving Credit Maturity Date (other than pricing, amortization, mandatory
prepayments and fees), when taken as a whole, are not more restrictive than the
terms applicable to the Revolving Loans. All Incremental Term Loans made on any
Increased Amount Date will be made in accordance with the procedures set forth
in Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.

(e) Notwithstanding anything contained herein to the contrary, including
Section 9.02, Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender providing such Incremental Term Loans and the
Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.04 and make other required technical or other changes to the extent
such changes, when taken as a whole, are not materially adverse to such Lenders.

(f) Nothing contained in this Section 2.04 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase any of its
Commitments hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.05. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrowers, from time to
time during the Availability

 

38



--------------------------------------------------------------------------------

Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal Dollar Amount of outstanding Swingline
Loans exceeding $40,000,000 or (ii) the sum of the Aggregate Revolving Exposure
exceeding the Aggregate Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans. To request a Swingline Loan, the Borrower
Representative or the applicable Borrower shall notify the Administrative Agent
of such request by telephone (confirmed in a writing reasonably acceptable to
the Administrative Agent if requested by the Administrative Agent, provided that
any request for a Swingline Loan denominated in a Foreign Currency or to a
Foreign Subsidiary Borrower shall be in writing in a form reasonably approved by
the Administrative Agent), not later than (i) noon Chicago time on the day of
any proposed Swingline Loan in the case of any Swingline Loan to the Company
denominated in Dollars, (ii) 10:00 a.m. London time on the day of any proposed
Swingline Loan in the case of any Swingline Loan denominated in Euros, or
(iii) 10:00 a.m. London time on the Business Day prior to the day of any
proposed Swingline Loan in the case of any other Swingline Loan; or, in each of
the foregoing cases, such other times or methods agreed to between the
applicable Borrower and the Administrative Agent. Each such notice shall be
irrevocable and shall specify (A) the requested date (which shall be a Business
Day), (B) whether such Swingline Loan is to be denominated in Dollars or a
Foreign Currency, (C) the amount of the requested Swingline Borrowing, and
(D) such other information reasonably required by the Swingline Lender. The
Administrative Agent shall promptly advise the Swingline Lender of any such
notice received from a Borrower. Any funding of a Swingline Loan by the
Swingline Lender shall be made in accordance with this Section 2.05(a) on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Swingline Lender. The
Administrative Agent may make such Swingline Loan available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to the
general deposit account of the applicable Borrower with the Administrative Agent
(or, in the case of a Swingline Borrowing made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank). Notwithstanding anything in this Section 2.05 or
elsewhere to the contrary, (x) the Swingline Lender and the applicable Borrower
may agree to make any other arrangements for the making of Swingline Loans,
including without limitation by way of an overdraft facility or other credit
extensions, and the obligations thereunder shall constitute Swingline Loans
hereunder if designated as such by the Administrative Agent, (y) the Swingline
Lender shall have no obligation to make any Swingline Loan, and (z) the
Swingline Loans shall bear interest at the rate or rates separately agreed to in
writing between the Swingline Lender and the Company. Unless the Swingline
Lender has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of the making of a Swingline Loan, that one or more applicable conditions
contained in Section 4.02 or in this Section 2.05 shall not then be satisfied,
the Swingline Lender shall be entitled to entitled to rely on the representation
by the applicable Borrower that all such conditions are satisfied.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Chicago time (or 10:00 a.m. London time in the case
of any Swingline Loan denominated in any Foreign Currency or made to any Foreign
Subsidiary Borrower), on any Business Day require the Revolving Lenders to
acquire participations on such Business Day (or two Business Days thereafter in
the case of any Swingline Loan denominated in any Foreign Currency or made to
any Foreign Subsidiary Borrower) in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. If such payment relates
to a Swingline Loan

 

39



--------------------------------------------------------------------------------

denominated in any Foreign Currency such payment shall be made in such Foreign
Currency, provided that, if requested by the Swingline Lender or if such Foreign
Currency is not an Agreed All Lender Currency, then automatically and with no
further action required, the obligation of each Revolving Lender to make such
payment shall be permanently converted into an obligation to reimburse the
Dollar Amount thereof calculated as of the date when such payment was due, and
each Revolving Lender shall make such payment in Dollars; provided further that,
if such payment shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the applicable
Agreed Currency equal to such Lender’s Applicable Percentage of such Swingline
Loan or Loans, each such Lender agrees, as a separate and independent
obligation, to indemnify the Swingline Lender for the loss resulting from its
inability on that date to purchase the Agreed Currency in the full amount of
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower Representative of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative, on behalf of a Borrower, may request the issuance of Letters of
Credit denominated in an Agreed Currency as the applicant thereof for the
support of the obligations of any Borrower or any Subsidiary thereof, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to

 

40



--------------------------------------------------------------------------------

issue, and shall not issue, any Letter of Credit (i) the proceeds of which would
be made available to any Person (A) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
binding order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Issuing Bank from issuing such Letter
of Credit, or any Requirement of Law relating to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated under
Section 2.15 hereof or otherwise hereunder) not in effect on the Effective Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Effective Date, which the Issuing Bank is not
otherwise compensated under Section 2.15 hereof or otherwise hereunder and which
the Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented. Letters of Credit may be issued in any Agreed Currencies. The
Existing Letters of Credit shall be deemed (i) Letters of Credit issued under
this Agreement by the Issuing Bank and shall be subject to the terms of this
Agreement and (ii) issued on the Effective Date for purposes of determining fees
payable hereunder.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days or such shorter time period agreed to by the
applicable Issuing Bank) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit (provided that the Dollar Amount of any Letter of Credit denominated in
any Foreign Currency or for the account of any Foreign Subsidiary Borrower shall
be in a minimum Dollar Amount of $50,000 or such other amount agreed upon
between the applicable Issuing Bank and the Borrowing Representative), the name
and address of the beneficiary thereof, the Agreed Currency applicable thereto
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (in each case, subject to Section 2.02(e) and
Section 2.11) (i) the Dollar Amount of the LC Exposure shall not exceed
$110,000,000, (ii) the Dollar Amount of such Revolving Lender’s Revolving
Exposure shall not exceed its Revolving Commitment and (iii) the Dollar Amount
of the Aggregate Revolving Exposure shall not exceed the Aggregate Revolving
Commitments. Unless the applicable Issuing Bank has received written notice from
any Revolving

 

41



--------------------------------------------------------------------------------

Lender, the Administrative Agent or any Loan Party, at least one (1) Business
Day prior to the requested date of issuance, amendment, renewal or extension of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 4.02 or in this Section 2.06 shall not then be satisfied,
such Issuing Bank shall be entitled to entitled to rely on the representation by
the Borrower requesting the Letter of Credit that all such conditions are
satisfied. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the Dollar Amount of the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that any Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank may, in its sole discretion, issue Letters of Credit in excess of
its individual Issuing Bank Sublimit. Any Letter of Credit so issued by an
Issuing Bank in excess of its individual Issuing Bank Sublimit then in effect
shall nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is one year after the Revolving Credit Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrowers for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers, subject to Article XI, shall reimburse
such LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date the Issuing Bank
made such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Borrower, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the Business Day
immediately following the date on which the Borrowers receive notice that such
LC Disbursement is to be made; provided that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount

 

42



--------------------------------------------------------------------------------

equal to such LC Disbursement or (ii) to the extent that such LC Disbursement
was made in a Foreign Currency, a Eurocurrency Revolving Borrowing in such
Foreign Currency in an amount equal to such LC Disbursement and, in each case,
to the extent so financed, the Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Borrowing or Swingline Loan, as applicable. If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof, and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. If such payment by a Revolving Lender
relates to a Letter of Credit denominated in any Foreign Currency such payment
shall be made in such Foreign Currency, provided that, if requested by the
applicable Issuing Bank or if such Foreign Currency is not an Agreed All Lender
Currency, then automatically and with no further action required, the obligation
of each Revolving Lender to make such payment shall be permanently converted
into an obligation to reimburse the Dollar Amount thereof calculated as of the
date when such payment was due, and each Revolving Lender shall make such
payment in Dollars; provided further that, if such payment shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the applicable Agreed Currency equal to such
Lender’s Applicable Percentage of the payment then due from the Borrowers, each
such Lender agrees, as a separate and independent obligation, to indemnify the
applicable Issuing Bank for the loss resulting from its inability on that date
to purchase the Agreed Currency in the full amount of such Lender’s Applicable
Percentage of such payment then due from the Borrowers. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank, as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such LC Disbursement. If
any Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Banks or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
applicable Borrower shall, at its option, either (x) pay the amount of any such
tax requested by the Administrative Agent, the applicable Issuing Bank or the
applicable Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof, on the
date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. Subject to Article XI, the Borrowers’ obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. None of the Administrative Agent, the Revolving Lenders or the
Issuing Bank, or any of their Related Parties, shall

 

43



--------------------------------------------------------------------------------

have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit, or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
fax) of such demand for payment and whether the Issuing Bank will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13 (c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement and Addition of Issuing Banks. Each Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
Any Revolving Lender may be added as an Issuing Bank at any time by written
agreement among the Borrower Representative, the Administrative Agent and such
new Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of
any such replacement of any Issuing Bank and any additional Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement or
addition, (i) the successor or new, as applicable, Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii)

 

44



--------------------------------------------------------------------------------

references herein to the term “Issuing Bank” shall be deemed to refer to such
successor, additional or previous Issuing Banks, or to such successor,
additional and previous Issuing Bank, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day following the day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
or if any Letters of Credit are outstanding on the Revolving Credit Maturity
Date, the Borrowers, subject to Article XI, shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the Dollar Amount of the LC Exposure as of such date plus,
to the extent invoiced prior to such issuance, any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII or the occurrence of the Revolving Credit Maturity Date. The
Borrowers, subject to Article XI, also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.11(b)
or 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the LC Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrowers
hereby grant the Administrative Agent a security interest in the LC Collateral
Account and all moneys or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Subject to Article XI, moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all such Events
of Default have been cured or waived. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of the
Revolving Credit Maturity Date, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three (3) Business Days
after each applicable Letter of Credit have expired or been terminated (and the
original thereof returned to the applicable Issuing Bank in the case of any
termination) and all Obligations (other than unasserted contingent obligations)
shall have been paid in full. If the Borrowers are required to provide an amount
of cash collateral hereunder pursuant to Section 2.20, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrowers as promptly
as practicable to the extent that, after giving effect to such return, the
Issuing Banks shall not have any exposure in respect of any outstanding Letter
of Credit that is not fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth

 

45



--------------------------------------------------------------------------------

elsewhere in this Section, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which a Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in Dollars, by 1:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency, in each case an amount equal to such Lender’s
Applicable Percentage; provided that, Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) the Funding Account(s) in the case of Loans denominated in Dollars and
(y) an account of such Borrower in the relevant jurisdiction and designated by
such Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 

46



--------------------------------------------------------------------------------

(c) Each Lender at its option may make any Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, with respect to
any matter under any of the Loan Documents relating to any Loan or Letter of
Credit with respect to any Foreign Subsidiary Borrower, in any applicable
jurisdiction, the Administrative Agent, the Issuing Bank or any Lender or any
domestic or foreign branch or Affiliate of any such Lender used to make such
Loans under Section 2.07(c) (a “Designated Lender”) determines that any
Requirement of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, the Issuing Bank or
any Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Loan or Letter of Credit, such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Company, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest with
respect to any such Loan or Letter of Credit shall be suspended, and to the
extent required by applicable Requirement of Law, cancelled. Upon receipt of
such notice, the applicable Borrower shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.

(b) To make an election pursuant to this Section, a Borrower, or the Borrower
Representative on its behalf, shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice writing (delivered by hand,
facsimile or e-mail transmission) in the case of a Borrowing denominated in
Dollars or by irrevocable written notice (delivered by hand, facsimile or e-mail
transmission) in the case of a Borrowing denominated in a Foreign Currency) by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request Form signed

 

47



--------------------------------------------------------------------------------

by the relevant Borrower, or the Borrower Representative on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
this Agreement or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower or the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period
(i) in the case of a Borrowing denominated in Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of a Borrowing denominated in
a Foreign Currency in respect of which the applicable Borrower shall have failed
to deliver an Interest Election Request prior to the third (3rd ) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance herewith. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, all the Revolving Commitments shall terminate
on the Revolving Credit Maturity Date.

 

48



--------------------------------------------------------------------------------

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or a backup standby letter of credit reasonably satisfactory to the
Administrative Agent and the Issuing Bank) in an amount equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses to the extent
invoiced and other Obligations (other than unasserted contingent obligations).

(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $25,000,000
and (ii) the Borrowers shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Aggregate
Revolving Exposure would exceed the Aggregate Revolving Commitments.

(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) or
(c) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Revolving Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transaction, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrowers, subject to Article XI, hereby unconditionally promise to pay
(i) to the Administrative Agent for the account of each Revolving Lender the
then unpaid principal amount of each Revolving Loan on the Revolving Credit
Maturity Date, and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Credit Maturity Date and
the Business Day the Swingline Lender requests repayment of such Swingline Loan
so long as made before 10:00 a.m. New York time, or within one (1) Business Day
if not.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, if any, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

49



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section (together with the Register) shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached hereto as Exhibit E. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns. Upon either (a) payment in full of the Loans evidenced by any such
promissory note and termination of the Commitments relating thereto or (b) the
assignment of such Loans and Commitments in accordance with Section 9.04 hereof,
each such promissory note shall be returned to the Borrowers by the payee named
therein at the request of the Borrowers.

SECTION 2.11. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (except as
provided in Section 2.16), subject to prior notice in accordance with paragraph
(c) of this Section and, if applicable, payment of any break funding expenses
under Section 2.16.

(b) If at any time, (i) if the aggregate principal Dollar Amount of all of the
Revolving Exposures (calculated, with respect to those Credit Events denominated
in Foreign Currencies, as of the most recent Computation Date with respect to
each such Credit Event) exceeds the Aggregate Revolving Commitment on any
Computation Date or the date any Loan is made or Letter of Credit issued or
(ii) solely as a result of fluctuations in currency exchange rates, the
aggregate principal Dollar Amount of all of the Revolving Exposures (so
calculated) exceeds 105% of the Aggregate Revolving Commitments, the Borrowers,
subject to Article XI, shall in each case within two (2) Business Days after
notice from the Administrative Agent repay Revolving Borrowings or, if required
after the payment of all Revolving Borrowings, cash collateralize LC Exposure
pursuant to this Agreement, as applicable, in an aggregate principal amount
equal to such excess.

(c) All prepayments required to be made pursuant to Section 2.11(b) shall be
applied, first to prepay the Revolving Loans (including Swingline Loans) without
a corresponding reduction in the Revolving Commitments and second to cash
collateralize outstanding LC Exposure.

(d) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax or other electronic communication, if arrangements for doing
so have been approved by the Administrative Agent and/or the Swingline Lender)
of any prepayment under this Section: (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., Chicago time, on the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 11:00 a.m.,
Local Time, on the date of prepayment; provided that the applicable Borrower, or
the Borrower

 

50



--------------------------------------------------------------------------------

Representative on behalf of the applicable Borrower, shall notify the
Administrative Agent by written notice of any prepayment hereunder in the case
of prepayment of a Eurocurrency Revolving Borrowing denominated in a Foreign
Currency not later than 11:00 a.m., Local Time, four (4) Business Days before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing or Term Loan shall be in an amount that would be permitted
in the case of an advance of a Borrowing of the same Type as provided in
Section 2.02. Subject to Article XI, each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments to the extent required pursuant to
Section 2.16.

SECTION 2.12. Fees. In each case subject to Article XI:

(a) The Borrowers agree to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included and the Swingline
Exposure of a Lender shall be excluded in the drawn portion of the Revolving
Commitment of such Lender for purposes of calculating the commitment fee.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the applicable Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Accrued participation
fees and fronting fees shall be payable on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). All participation fees and fronting fees in respect of the Letters of
Credit shall be paid in Dollars based on the Dollar Amount thereof.

 

51



--------------------------------------------------------------------------------

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate; provided that each Swingline Loan shall bear
interest at either (x) the Alternate Base Rate plus the Applicable Rate or
(y) such other rate, if any, as may be separately agreed upon by the Borrower
and the Swingline Lender.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by notice to the
Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in any Foreign Currency for
which it is required by applicable law or customary to compute interest on the
basis of a year of 365 days or, if required by applicable law or customary, 366
days in a leap year, shall be computed on such basis, and (ii) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

52



--------------------------------------------------------------------------------

(f) Notwithstanding the above, the Swingline Lender and the applicable Borrower
may separately agree that any Swingline Loan may bear interest at any other rate
as agreed to in writing between the Swingline Lender and the applicable
Borrower.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and any such Eurocurrency Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, subject to Article XI, the Borrowers will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate

 

53



--------------------------------------------------------------------------------

such Lender, the Issuing Bank or such other Recipient, as the case may be, for
such additional costs incurred or reduction suffered as reasonably determined by
such Lender, such Issuing Bank or such other Recipient (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
generally consistent with similarly situation customers of such Lender, such
Issuing Bank or such other Recipient, as applicable and in each case as
determined by such Lender, such Issuing Bank or such other Recipient), under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as such Lender, such Issuing Bank or such other Recipient, as
applicable, then reasonably determines to be relevant).

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, subject to Article XI, the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of such Lender
or such Issuing Bank, as applicable and in each case as determined by such
Lender or such Issuing Bank, under agreements having provisions similar to this
Section 2.15, after consideration of such factors as such Lender or such Issuing
Bank, as applicable, then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance

 

54



--------------------------------------------------------------------------------

therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower Representative pursuant to Section 2.19 or 9.02(d), then, in any
such event, the Borrowers, subject to Article XI, shall compensate each Lender
for the loss, cost and expense attributable to such event; provided that each
such Lender shall use reasonable efforts to mitigate any such loss, cost and
expense in accordance with Section 2.19. Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, including, if requested by the Borrower, a description
in reasonable detail of the basis for such compensation and a calculation of
such amount or amounts (but excluding any confidential or proprietary
information of such Lender), shall be delivered to the Borrower Representative
and shall be conclusive absent manifest error. The Borrowers, subject to Article
XI, shall pay such Lender the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The applicable Loan Party shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The applicable Loan Party shall
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.

 

55



--------------------------------------------------------------------------------

A certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent
and at the time or times prescribed by applicable law, such properly completed
and executed documentation reasonably requested by the Borrower Representative
or the Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower Representative or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this

 

56



--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative or the Administrative Agent), whichever of the following
is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor form); or

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including

 

57



--------------------------------------------------------------------------------

as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as may be necessary for the Borrower Representative and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 2:00 p.m., Chicago time and
(ii) in the case of payments denominated in a Foreign Currency, 2:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency, in each case on the date when due, in immediately available
funds, without set-off or counterclaim (but without prejudice to the Borrowers’
rights with respect to any Defaulting Lender under Section 2.20 hereof). Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event

 

58



--------------------------------------------------------------------------------

was made (or where such currency has been converted to Euro, in Euro) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the applicable Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made in Dollars no later than the
first Business Day following the date that such payment would otherwise be due
hereunder in an amount equal to the Dollar Amount (as of the date of repayment)
of such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b) Subject to Article XI, any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (ii) after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Swingline Lender and the Issuing Banks from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrowers (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), and third, to the payment
of any other Secured Obligations due from the Borrowers or any other Loan Party,
ratably. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (i) on the
expiration date of the Interest Period applicable thereto, or (ii) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid after other Secured Obligations in clause
third if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may have
reasonably requested from the applicable provider of such Banking Services or
Swap Agreements.

(c) Subject to Article XI, at the election of the Administrative Agent, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees, costs and
expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder,

 

59



--------------------------------------------------------------------------------

whether made following a request by the Borrower Representative pursuant to
Section 2.03 or 2.05 or a deemed request as provided in this Section or may be
deducted from any deposit account of the Borrowers maintained with the
Administrative Agent. Subject to Article XI, the Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agree that all such amounts
charged shall constitute Loans (including Swingline Loans), and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03 or
2.05, as applicable, and (ii) if an Event of Default exists or the Borrower
Representative agrees in writing, the Administrative Agent to charge any deposit
account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy

 

60



--------------------------------------------------------------------------------

such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder. Application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.

(g) The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender (or its Affiliate) requests compensation under Section 2.15,
or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender (or its Affiliate) or any Governmental Authority for the
account of any Lender (or its Affiliate) pursuant to Section 2.17, then such
Lender (or its Affiliate) shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender (or its Affiliate), such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender (or its Affiliate) to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender (or its Affiliate).
Subject to Article XI, the Borrowers hereby agree to pay all reasonable costs
and expenses incurred by any Lender (or its Affiliate) in connection with any
such designation or assignment.

(b) If (i) any Lender (or its Affiliate) requests compensation under
Section 2.15, or (ii) if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, or (iii) if any Lender becomes a Defaulting Lender, or (iv) any
Lender has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
Loan Document that, pursuant to Section 9.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under
Section 9.04, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) subject to the Borrowers’ rights with respect
to Defending Lenders under Section 2.20 hereof, such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements and Swingline Loans, accrued interest
thereon,

 

61



--------------------------------------------------------------------------------

accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver , termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.20. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless any
Borrower shall have otherwise notified the Administrative Agent at such time,
such Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) to the extent that such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure to exceed its Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

62



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party, including any existing on
the Effective Date, shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements (or on or promptly after
the Effective Date with respect to any existing on the Effective Date), written
notice setting forth the aggregate amount of all Banking Services Obligations
and Swap Agreement Obligations of such Loan Party or Subsidiary or Affiliate
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent). The existing Banking Services Obligations and the existing Swap
Agreement Obligations of JPMCB, Bank of America, PNC Bank and their respective
Affiliates referenced in the payoff letter of Bank of America delivered pursuant
to Section 4.01(g) hereof shall be deemed to automatically satisfy the written
notice required hereunder for Banking Services Obligations and the Swap
Agreement Obligations existing on the Effective Date. In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent shall be used in
determining which tier of the waterfall, contained in Section 2.18(b), such
Banking Services Obligations and/or Swap Agreement Obligations will be placed.

SECTION 2.23. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.19, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.24. Designation and Termination of Foreign Subsidiary Borrowers.

(a) Designation. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time upon not less than five Business
Days’ notice to the Administrative Agent (or such shorter period which is
reasonably acceptable to the Administrative Agent), request that a Wholly-Owned
Eligible Subsidiary of the Company specified in such notice become a party to
this Agreement as a

 

64



--------------------------------------------------------------------------------

Borrower. The Administrative Agent shall upon receipt of such notice from the
Company promptly notify each Lender of such designation. Upon the satisfaction
(or waiver) of the conditions specified in paragraph (b) of this Section, such
Subsidiary shall become a party to this Agreement as a Borrower hereunder and
shall be entitled to borrow Revolving Credit Loans and request Letters of Credit
on and subject to the terms and conditions of this Agreement, and the
Administrative Agent shall promptly notify the Lenders of such designation.

(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any Wholly-Owned Eligible Subsidiary of the Company as a Borrower
hereunder shall not become effective until the date on which the Administrative
Agent and the Lenders shall have received each of the following documents (each
of which shall be reasonably satisfactory in form and substance to the
Administrative Agent and the Lenders): (i) a Joinder Agreement, duly completed
and executed by the relevant Subsidiary delivered to the Administrative Agent at
least five Business Days before the date on which such Subsidiary is proposed to
become a Borrower (or such shorter period which is reasonably acceptable to the
Administrative Agent); (ii) a favorable written opinion of counsel to such
Subsidiary (or such other counsel reasonably satisfactory to the Administrative
Agent and the Lenders) reasonably satisfactory to the Administrative Agent and
the Lenders and as to such matters as the Administrative Agent or any Lender may
reasonably request, (iii) a Guaranty and any additional Collateral Documents
with respect to the Secured Obligations of such Subsidiary, duly executed by
each applicable Loan Party, (iv) such organizational documents and certificates
as the Administrative Agent may reasonably request (including certified copies
of the organizational documents of such Subsidiary and of each Guarantor and
other Loan Party required to execute any Guaranty or Collateral Document in
connection with such Subsidiary becoming a Borrower, and of resolutions of their
respective boards of directors (or similar body) authorizing such Subsidiary
becoming a Borrower hereunder and each such Guarantor and other Loan Party
executing and delivering any Guaranty or Collateral Document, and of all
documents evidencing all other necessary organizational or other action required
with respect to such Subsidiary becoming party to this Agreement and each such
Guarantor and other Loan Party executing and delivering any Guaranty or
Collateral Document); (v) all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including USA PATRIOT Act, and a properly
completed and signed applicable IRS Form W-8 for such Subsidiary becoming a
Borrower hereunder, and (vi) such other documents relating thereto as the
Administrative Agent or its counsel or any Lender may reasonably request.

(c) Termination of Foreign Subsidiary Borrower. So long as no Loans, Letters of
Credit or any other amounts hereunder or under any other Loan Documents shall be
outstanding to a Foreign Subsidiary Borrower, the Company may, at any time
terminate such Foreign Subsidiary Borrower as a Borrower hereunder by delivering
to the Administrative Agent a written notice thereof (each a “Foreign Subsidiary
Borrower Termination Notice”), substantially in the form attached hereto as
Exhibit G. Any Foreign Subsidiary Borrower Termination Notice furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Lenders), whereupon all commitments of the
Lenders to make Loans to, and all obligations of the Lenders to acquire
participations in Swingline Loans and Letter of Credit to, such Foreign
Subsidiary Borrower and all of the rights of such Foreign Subsidiary Borrower
hereunder shall terminate and such Foreign Subsidiary Borrower shall cease to be
a Borrower hereunder.

SECTION 2.25. Extension of Revolving Credit Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) at any time (each such date, an
“Extension Date”), request that each Lender extend such Lender’s Revolving
Credit Maturity Date to a date after the Revolving Credit Maturity Date then in
effect for such Lender (the “Existing Maturity Date”); provided that any such
request shall be made no later than 30 days prior to the applicable Existing
Maturity Date.

 

65



--------------------------------------------------------------------------------

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Company’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Revolving Credit Maturity Date, an
“Extending Lender”). Each Lender that determines not to so extend its Revolving
Credit Maturity Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Lender Notice Date), and any Lender that does not so advise the
Administrative Agent on or before the Lender Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree, and it is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Company for extension of the Revolving Credit Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date that is 15 days prior to the applicable Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the applicable Revolving Credit Maturity Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Revolving Credit
Maturity Date for such Non-Extending Lender, assume a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date). Prior to any
Non-Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Company
(which notice shall set forth such Lender’s new Revolving Credit Maturity Date),
to become an Extending Lender. The Administrative Agent may effect such
amendments to this Agreement as are reasonably necessary to provide for any such
extensions with the consent of the Company but without the consent of any other
Lenders.

(e) Effective Date of Extension. Effective as of the applicable Extension Date,
the Revolving Credit Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Revolving Credit Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Lender hereunder and shall have the
obligations of a Lender hereunder.

(f) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, any
extension of any Revolving Credit Maturity Date pursuant to this Section 2.25
shall not be effective with respect to any Extending Lender unless:

(i) no Default shall have occurred and be continuing on the applicable Extension
Date and immediately after giving effect thereto;

 

66



--------------------------------------------------------------------------------

(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the applicable Extension Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects); and

(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company, delivered on behalf of the
Company, (A) certifying the accuracy of the foregoing clause (i) and
(B) certifying and attaching the resolutions adopted by each Borrower approving
or consenting to such extension (or to the extent the resolutions delivered on
the Effective Date approve such matters, a certification from the Borrowers (or
the Company on behalf of the Borrowers) that the resolutions delivered on the
Effective Date remain in full force and effect and have not been amended or
otherwise modified since the adoption thereof).

(g) Maturity Date for Non-Extending Lenders. On the Revolving Credit Maturity
Date of each Non-Extending Lender, (i) the Commitment of each Non-Extending
Lender shall automatically terminate and (ii) the Company shall repay such
Non-Extending Lender in accordance with Section 2.10 (and shall pay to such
Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 2.16) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Exposures (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or Section 9.02 to the contrary.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that (and where applicable,
agrees):

SECTION 3.01. Organization; Powers. The Company, each other Loan Party and each
Material Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

67



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability; No Conflicts. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Loan Party is a party are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (except for any Liens that may
arise under the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or
(ii) except as would not be reasonably likely to have a Material Adverse Effect,
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) except as
would not be reasonably likely to have a Material Adverse Effect, violate any
Requirement of Law. No Loan Party or any of its Subsidiaries is in violation of
any Law, the violation of which could be reasonably likely to have a Material
Adverse Effect.

SECTION 3.03. Governmental Approvals. The Transactions do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2014, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2014.

SECTION 3.05. Properties, etc.

(a) Each of the Loan Parties and each Subsidiary has good and indefeasible title
to, or valid leasehold interests in, all of its real and personal property, free
of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted. A correct and complete list of
all trademarks, copyrights and patents owned by a Loan Party that are registered
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable, as of the date of this Agreement, are set forth on
Schedule 3.05. To the knowledge of the Loan Parties, the use of the intellectual
property that is necessary to their business does not infringe upon the rights
of any other Person, except as would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or

 

68



--------------------------------------------------------------------------------

affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters set forth on Schedule
3.06) or (ii) that involve any Loan Document or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary (A) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (B) has become subject to
any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect. Except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (a) each Foreign Pension Plan has been maintained in
compliance with its terms and in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations and orders (including all funding
requirements and the respective requirements of the governing documents for each
such Foreign Pension Plan) and has been maintained, where required, in good
standing with applicable regulatory authorities and (b) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made. Neither the Company nor any Subsidiary has incurred any obligation in
connection with the termination of or withdrawal from any Foreign Pension Plan
that could reasonably be expected to have a Material Adverse Effect. No actions
or proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan that could reasonably be expected to have a Material Adverse
Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written factual information (other than projections,
forward-looking statements and information of a general economic nature)
furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other

 

69



--------------------------------------------------------------------------------

information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, when taken as a whole, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
the Loan Parties, when taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the property of the Loan Parties, when taken as a whole,
will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties, when taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties, when taken
as a whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date.

(b) No Loan Party intends to, nor will permit any Material Subsidiary to, and no
Loan Party believes that it or any Material Subsidiary will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Material Subsidiary and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Material Subsidiary.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all material
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date. As of the Effective Date, all premiums in respect of
such insurance that are due and owing have been paid. The Loan Parties believe
in their reasonable business judgment that the insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries is adequate and is customary
for companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 3.14. Capitalization and Subsidiaries. Schedule 3.14 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Company of each Subsidiary, (b) a listing of the owner of each Subsidiary
and the percentage of the Equity Interests of such Subsidiary owned, and (c) the
type of entity of the Company and each Subsidiary. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents, together with all filings and other actions
necessary to perfect, protect or create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral to the extent set forth in the Collateral Documents, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except
(a) Liens permitted under Section 6.02, to the extent such Liens have priority
over the Liens in favor of the Administrative Agent pursuant to applicable law
or agreement, and (b) in the case of Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

 

70



--------------------------------------------------------------------------------

SECTION 3.16. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened. Except where the failure
would not reasonably be expected to result in a Material Adverse Effect, (i) the
hours worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign law dealing with such matters,
and (ii) all payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.

SECTION 3.17. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.18. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.19. Anti-Corruption Laws and Sanctions. Each Loan Party has, in its
reasonable business judgment, implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws applicable to the Loan Parties and their
Subsidiaries and applicable Sanctions, and such Loan Party, its Subsidiaries and
their respective officers and employees and, to the knowledge of such Loan
Party, its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in each case, in all material respects and are not
knowingly engaged in any activity that would reasonably be expected to result in
any Loan Party being designated as a Sanctioned Person. None of (a) any Loan
Party, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.20 Cash Pooling. Schedule 3.20 is a correct and complete list of all
Cash Pooling Arrangements of the Company and its Subsidiaries as of the
Effective Date. The Cash Pooling Availability under each Cash Pooling
Arrangement exceeds the Cash Pooling Obligations outstanding thereunder, and no
Cash Pooling Bank has made extensions of third party financing pursuant to any
Cash Pooling Arrangement in excess of the Cash Pooling Availability thereunder.

SECTION 3.21. Common Enterprise. Each Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each

 

71



--------------------------------------------------------------------------------

Loan Party has determined that execution, delivery, and performance of this
Agreement and any other Loan Documents to be executed by such Loan Party is
within its purpose, in furtherance of its direct and/or indirect business
interests, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

SECTION 3.22. Representations as to Foreign Subsidiary Borrowers. Each of the
Company and each Foreign Subsidiary Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Such Foreign Subsidiary Borrower is subject to civil, commercial and common
laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Subsidiary
Borrower, the “Applicable Foreign Subsidiary Borrower Documents”), and the
execution, delivery and performance by such Foreign Subsidiary Borrower of the
Applicable Foreign Subsidiary Borrower Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Subsidiary Borrower nor any of its material property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under the Applicable Foreign Subsidiary Borrower Documents.

(b) The Applicable Foreign Subsidiary Borrower Documents are in proper legal
form under the Laws of the jurisdiction in which such Foreign Subsidiary
Borrower is organized and existing for the enforcement thereof against such
Foreign Subsidiary Borrower under the Laws of such jurisdiction (or such other
law as shall be specified in such documents), and to ensure the legality,
validity, enforceability (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally), priority and admissibility in evidence of the Applicable Foreign
Subsidiary Borrower Documents. It is not necessary to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Subsidiary Borrower Documents that the Applicable Foreign
Subsidiary Borrower Documents be filed, registered or recorded with, or executed
or notarized before, any court or other authority in the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Subsidiary Borrower Documents or any other document, except
for (i) any such filing, registration, recording, execution or notarization as
has been made or is not required to be made until the Applicable Foreign
Subsidiary Borrower Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Subsidiary Borrower Documents or (ii) on any payment to be
made by such Foreign Subsidiary Borrower pursuant to the Applicable Foreign
Subsidiary Borrower Documents, except for those that have been paid by a Loan
Party or any of their respective Subsidiaries.

(d) The execution, delivery and performance of the Applicable Foreign Subsidiary
Borrower Documents executed by such Foreign Subsidiary Borrower are, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date ( provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

72



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents, including any promissory notes requested by a Lender
pursuant to Section 2.10 payable to each such requesting Lender and its
registered assigns and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders in form reasonably
acceptable to the Administrative Agent.

(b) Projections. The Lenders shall have received (i) audited consolidated
financial statements of the Company and its Subsidiaries for the fiscal years
ending December 31, 2013 and December 31, 2014, and (ii) satisfactory
Projections for five years.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of a
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, and
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct in all material respects as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses required to be reimbursed for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party and
each jurisdiction where

 

73



--------------------------------------------------------------------------------

material assets of the Loan Parties are located, and such search shall reveal no
Liens on any of the assets of the Loan Parties except for liens permitted by
Section 6.02 or discharged on or prior to the Effective Date pursuant to a
payoff letter or other documentation reasonably satisfactory to the
Administrative Agent.

(g) Payoff Letter. The Administrative Agent shall have received reasonably
satisfactory payoff letters for all existing Indebtedness required to be repaid
and which confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
either (i) constitute Existing Letters of Credit or (ii) have been cash
collateralized or supported by a Letter of Credit.

(h) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Company dated the Effective
Date in form and substance reasonably satisfactory to the Administrative Agent.

(j) Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received evidence of the
insurance required to be in compliance with the terms of the Loan Documents.

(m) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.

(n) USA PATRIOT Act, Etc. The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

 

74



--------------------------------------------------------------------------------

(o) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on May 29,
2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (excluding, for the avoidance of doubt, any
conversion or continuation of a Loan), and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing (other
than a conversion or continuation of a Loan) or the issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

Each Borrowing (excluding any conversion or continuation of an existing Loan)
and each issuance, amendment, renewal or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrowers on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized in accordance with Section 2.06), in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent for delivery to each Lender, including their
Public-Siders:

(a) within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures

 

75



--------------------------------------------------------------------------------

for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception, and without any qualification or exception as to the scope of such
audit in any material respect) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year;

(c) The Company represents and warrants that it files its financial statements
with the SEC and, accordingly, the Company hereby (i) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above (collectively or individually, as the context
requires, the “Financial Statements”), along with the Loan Documents, available
to Public-Siders and (ii) agree that at the time such Financial Statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Company will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Company has no outstanding publicly traded securities, including 144A
securities, and in no event shall the Administrative Agent post compliance
certificates or budgets to Public-Siders;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower Representative
in substantially the form of Exhibit H (i) certifying, in the case of the
Financial Statements delivered under clause (b) above, as presenting fairly in
all material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and is continuing and, if a Default has occurred and is continuing, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12, and (iv) setting forth reasonably detailed
calculations with respect to the determination of Immaterial Subsidiaries, and
designating each Immaterial Subsidiary;

(e) concurrently with any delivery of Financial Statements under clause
(a) above, a certificate stating whether any material changes in GAAP or in the
application thereof has occurred since the date of the most recently delivered
audited financial statements and, if any such material change has occurred,
specifying the effect of such change on the Financial Statements delivered in
connection with such certificate;

(f) as soon as available, but in any event no later than sixty (60) days after
the end of, and no earlier than sixty (60) days prior to the end of, each fiscal
year of the Company, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and cash flow
statement) of the Company for each quarter of the upcoming fiscal year (the
“Projections”) in reasonable detail;

 

76



--------------------------------------------------------------------------------

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(h) promptly after any reasonable request therefor by the Administrative Agent
or any Lender, copies of (i) any documents described in Section 101(k)(1) of
ERISA that the Company or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Company or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Company or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Company or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(i) promptly provide such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, as the Administrative Agent or any Lender may from time to time
reasonably request.

The Borrower Representative shall be deemed to have furnished to the Lenders the
financial statements and certificates required to be delivered pursuant to
Sections 5.01(a) and (b) and the reports and other material required by
Section 5.01(e) or Section 5.01(g) upon (i) the filing of such financial
statements or material by the Company through the SEC’s EDGAR system (or any
successor electronic gathering system) or the publication by the Company of such
financial statements on its website, so long as such system or website is
publicly available; provided that, at the request of any Lender, the Borrower
Representative shall promptly deliver electronic or paper copies of such filings
together all accompanying exhibits, attachments, calculations, or other
supporting documentation included with such filing. Information required to be
delivered pursuant to this Section 5.01 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent prompt (but in any event within any time period that may be
specified below) written notice following an Authorized Officer becoming aware
of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) results in, or could reasonably be expected to result
in, a liability to the Company and its Subsidiaries in excess of $25,000,000,
(ii) seeks injunctive relief that results in, or could reasonably be expected to
result in, a Material Adverse Effect, or (iii) alleges criminal misconduct by
any Loan Party or any Subsidiary that results in, or could reasonably be
expected to result in, a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000; and

 

77



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Borrower Representative setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Except where the failure would not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
will, and will cause each Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Taxes, before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceeding and (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP to the extent required or (b) the failure to make payment would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Borrower will, and will cause each
Subsidiary to, keep and maintain all property material and necessary to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except to the extent any failure to do so would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries, in all material respects, are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each Subsidiary to, within five (5) Business Days of delivery of the
notice referred to below, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and, to the extent the Borrowers are
provided prior written notice and the opportunity to participate in such
discussion, independent public accountants, all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that unless an Event of
Default has occurred and is continuing at the time such inspection commences,
(a) the Borrower shall not be required to pay expenses relating to more than one
inspection by the Administrative Agent in any twelve consecutive calendar months
and (b) the Borrower shall not be required to pay the expenses of any Lender for
any inspection; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours, without
advance notice and without limitation as to frequency. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.

 

78



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Borrower will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Borrower
will, in its reasonable business judgment, maintain in effect and enforce
policies and procedures designed to ensure compliance, in all material respects,
by such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws applicable to the Loan Parties
and their Subsidiaries and applicable Sanctions.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
working capital needs and for general corporate purposes of the Company and its
Subsidiaries (including, without limitation, Investments, Acquisitions,
Restricted Payments and other transactions not prohibited by the terms of the
Loan Documents) and to refinance certain Indebtedness. No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, (i) for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X or (ii) to make any
Acquisition other than a Permitted Acquisition and Acquisitions solely among the
Company and its Subsidiaries that are not prohibited under this Agreement.

(b) The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
written factual information (other than projections, forward-looking statements
and information of a general economic nature), including financial statements or
other documents, furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
no material misstatement of fact or omits to state any material fact necessary
to make the statements therein, when taken as a whole, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time prepared.

SECTION 5.10. Insurance. Each Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) and against such risks as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents. The Borrowers will
furnish to the Administrative Agent, upon the written request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

 

79



--------------------------------------------------------------------------------

SECTION 5.11. Guarantors; Collateral; Further Assurances.

(a) Subject to applicable Requirements of Law, the Company shall cause each of
its Subsidiaries formed or acquired after the date of this Agreement that is a
Guarantor to become a Loan Party by executing a Joinder Agreement to the
applicable Collateral Document and Guaranty or otherwise executing appropriate
Collateral Documents and a Guaranty. Upon execution and delivery thereof, each
such Person (i) shall automatically become a Guarantor and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, in any
property of such Loan Party which constitutes Collateral pursuant to the
applicable Collateral Documents.

(b) Each Loan Party will execute and deliver Collateral Documents granting a
valid and enforceable Lien and security interest, subject only to Liens
permitted by Section 6.02, on all present and future accounts, chattel paper,
commercial tort claims, deposit accounts, documents, farm products, fixtures,
chattel paper, equipment, general intangibles, goods, instruments, inventory,
investment property, letter-of-credit rights (as terms are defined in the UCC)
and all other personal property of each Loan Party, but not any Excluded
Collateral; provided that, with respect to the Secured Obligations of the
Company and any other Domestic Loan Party, the lien with respect to Equity
Interests of Foreign Subsidiaries and Foreign Subsidiary Holdcos shall be
limited to 65% (or, if due to a change in applicable law after the date hereof,
such materially greater percentage that (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)).

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary (to the extent required to make the security interest enforceable or
perfect the security interest) to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings and other
documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents in all Collateral, all at the expense
of the Loan Parties. Notwithstanding the foregoing, the parties hereto
acknowledge and agree that, so long as no Event of Default shall have occurred
and be continuing, the Administrative Agent will not (i) require the delivery of
original stock certificates for the Equity Interests of any Immaterial
Subsidiary or (ii) make any security interest filings with respect to the
intellectual property of the Company or any Domestic Subsidiary in any
jurisdictions outside the U.S.

(d) If any material assets that constitute Collateral are acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower Representative will promptly
(i) notify the Administrative Agent, and, if reasonably requested by the
Administrative Agent or the Required Lenders, subject to Article XI, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

 

80



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated (or have been cash collateralized in accordance with
Section 2.06), in each case without any pending draw, and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. No Borrower will, nor will it permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent (it being agreed that the
terms of the Intercompany Subordination Agreement are satisfactory);

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees of any Loan Party permitted under this clause (d) shall be
subordinated to the Secured Obligations to the extent that, and on substantially
the same terms as, the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$25,000,000 at any time outstanding;

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as

 

81



--------------------------------------------------------------------------------

the “Refinance Indebtedness”) of any of the Indebtedness described in clauses
(b), (e), (i), (j), (k) and (s) hereof (such Indebtedness being referred to
herein as the “Original Indebtedness”); provided that (i) such Refinance
Indebtedness does not increase the principal amount of the Original Indebtedness
(other than attributable to the accretion of original issue discount, interest,
capitalization of interest or payment premiums in respect of the Indebtedness
being refinanced and costs and expenses related thereto), (ii) any Liens
securing such Refinance Indebtedness are not extended to any additional property
of any Loan Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that
is not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness and (v) if such
Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that, when taken as a whole, are at
least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;

(g) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(h) Indebtedness of any Loan Party in respect of performance bonds, performance
and completion guarantees, bid bonds, customs and appeal bonds, surety bonds and
similar obligations or obligations in respect of letters of credit related
thereto, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

(i) Subordinated Indebtedness if immediately prior to, and after, the incurrence
of such Subordinated Indebtedness (i) no Default exists or would be caused
thereby, (ii) such Subordinated Indebtedness shall not have a final maturity
earlier than the date that is 181 days after the then current Revolving Credit
Maturity Date, and (iii) the weighted average life to maturity, covenants,
events of default and other terms are reasonably customary for similar issuances
of Subordinated Indebtedness by comparable companies or otherwise reasonably
satisfactory to the Administrative Agent;

(j) Indebtedness of any Person that becomes a Subsidiary or is merged into or
consolidated with any Borrower or Subsidiary and Indebtedness assumed in
connection with the acquisition of assets, in each case, pursuant to a
transaction not otherwise prohibited by this Agreement after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary or at the time of such merger, consolidation or acquisition, as
applicable, and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or such merger, consolidation or acquisition, as
applicable;

(k) Indebtedness under the Receivables Securitization Facility in an aggregate
outstanding principal amount not to exceed $200,000,000;

(l) Cash Pooling Obligations, provided that Cash Pooling Availability under each
Cash Pooling Arrangement shall at all times be in excess of the Cash Pooling
Obligations outstanding thereunder;

 

82



--------------------------------------------------------------------------------

(m) Indebtedness representing deferred compensation to employees of any Loan
Party or any other Subsidiary;

(n) Indebtedness incurred in a Permitted Acquisition or disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;

(o) Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management agreements and deposit accounts in the ordinary course of business;

(p) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) Indebtedness in respect of any trade letters of credit, warehouse receipts
or similar facilities entered into in the ordinary course of business;

(r) Indebtedness of Chinese Subsidiaries in an aggregate outstanding principal
amount not to exceed the Chinese Subsidiary Secured Debt Limitation, provided
that such Indebtedness is without any direct or indirect recourse to the Company
or any Subsidiary (other than Chinese Subsidiaries); and

(s) other unsecured Indebtedness if after immediately prior to, and after, the
incurrence of such unsecured Indebtedness (i) the Net Leverage Ratio (on a pro
forma basis reasonably acceptable to the Administrative Agent) is at least 0.25
less than the level then required under Section 6.12(a) and (ii) no Default
exists or would be caused thereby; provided, however, solely in respect of
Indebtedness incurred by the Company or any of its Domestic Subsidiaries in an
initial principal amount in excess of $50,000,000, (x) the final maturity of
such Indebtedness shall not be earlier than the date that is six (6) months
after the then current Revolving Credit Maturity Date and the weighted average
life to maturity of such Indebtedness shall be reasonably satisfactory to the
Administrative Agent, and (y) the financial covenants and events of default to
which such Indebtedness is subject shall not be more restrictive in any material
respect than the covenants in Section 6.12 and Events of Default hereunder, as
determined in the good faith judgment of the Company, unless the Company agrees
to amend this Agreement such that the condition described in this proviso would
be satisfied.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens securing the Secured Obligations created pursuant to any Loan
Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary or
any other Borrower or Subsidiary (other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien and (B) and
proceeds or products thereof) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and Refinance Indebtedness
thereof permitted pursuant to Section 6.01(f);

 

83



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any property
or assets of any Borrower or any Subsidiary other than the property financed by
such Indebtedness and any accessions thereto and the proceeds and products
thereof and related property; provided that individual financings of equipment
provided by one lender may be cross-collateralized to other financings provided
by such lender and incurred under clause (e) of Section 6.01;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party (other than the proceeds or products
thereof and after-acquired property subject to a Lien pursuant to terms existing
at the time of such acquisition, it being understood that such requirement shall
not be permitted to apply to any property to which such requirement would not
have applied but for such acquisition) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Loan Party, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h) Liens arising in connection with the Receivables Securitization Facility;

(i) Liens on assets that constitute Principal Property (as defined in the
Existing Indenture) and sale and leaseback transactions (as defined in the
Existing Indenture) of the Company and its Subsidiaries, in each case to the
extent permitted by the terms of the Existing Indenture (assuming that, at the
time of incurrence, such Existing Indenture are in full force and effect);

(j) Liens on cash of Subsidiaries on deposit with any Cash Pooling Bank securing
Cash Pooling Obligations owed to such Cash Pooling Bank;

(k) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Company or another Subsidiary in respect of Indebtedness owed by such
Subsidiary;

(l) (A) leases, licenses, subleases or sublicenses granted to other Persons
(including with respect to intellectual property and software) which do not
(1) interfere in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (2) secure any Indebtedness for borrowed
money or (B) the rights reserved or vested in any Person by the terms of any
lease, license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

 

84



--------------------------------------------------------------------------------

(m) Liens (A) (1) on advances of cash or cash equivalents in favor of the seller
of any property to be acquired in Permitted Acquisitions to be applied against
the purchase price for such Permitted Acquisition and (2) consisting of an
agreement to dispose of any property in a disposition permitted under
Section 6.05, in each case solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien, and (B) reasonable earnest money deposits of cash or cash equivalents
made by the Company or any of its Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(n) Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) in connection with operating leases and
other ordinary course transaction and which, in each case, do not relate to any
Indebtedness;

(o) Liens on cash and cash equivalents on deposit with Lenders and Affiliates of
Lenders securing obligations owing to such Persons under any treasury,
depository, overdraft or other cash management services agreements or
arrangements with the Company or any Subsidiary in the ordinary course of
business;

(p) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft of
similar obligations incurred in the ordinary course of business of the Company
and its Subsidiaries, including with respect to credit card chargebacks and
similar obligations incurred in the ordinary course of business, or (C) relating
to purchase orders and other agreements entered into with customers, suppliers
or service providers of the Company or any of its Subsidiaries in the ordinary
course of business;

(q) non-recourse Liens on Equity Interests in joint ventures which are not
Subsidiaries securing obligations of such joint ventures which are not
prohibited by this Agreement;

(r) to the extent constituting Liens, dispositions expressly permitted under
Section 6.05;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of its
Subsidiaries and not prohibited by this Agreement;

(t) Liens on assets of Chinese Subsidiaries securing Indebtedness permitted
under Section 6.01(r); and

(u) other Liens securing obligations in an aggregate amount not to exceed
$15,000,000 at any time outstanding.

SECTION 6.03. Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default

 

85



--------------------------------------------------------------------------------

shall have occurred and be continuing, (i) any Subsidiary of any Borrower may
merge into or consolidate with or liquidate or dissolve into a Borrower in a
transaction in which a Borrower is the surviving entity, (ii) any Subsidiary
(other than any Borrower) may merge into or consolidate with or liquidate or
dissolve into any other Subsidiary, provided that when any Subsidiary that is a
Loan Party is merging or consolidating with another Subsidiary, a Loan Party
shall be the surviving entity, (iii) the Company or any of its Subsidiaries may
merge or consolidate with any other Person in order to effect a Permitted
Acquisition or an Investment permitted under Section 6.04 so long as the
surviving entity is or shall become a Loan Party and, if the Company is
involved, the surviving entity is or shall be the Company, and (iv) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related, incidental or
complimentary thereto.

(c) No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date,
except to conform the fiscal year or fiscal quarter of a Subsidiary to that of
the Company.

(d) No Loan Party will change the accounting basis upon which its financial
statements are prepared, except to the extent required or permitted by GAAP.

SECTION 6.04. Investments and Acquisitions. No Loan Party will, nor will it
permit any Subsidiary to, make any Investment or Acquisition, except:

(a) Permitted Investments;

(b) Investments in existence on the date hereof and described in Schedule 6.04,
and any modification, replacement, renewal or extension thereof that does not
increase the amount thereof;

(c) Investments or Acquisitions by the Company and its Subsidiaries in or of
Domestic Loan Parties, provided that (i) the payment of any such Investments
that are loans and advances owing by any Loan Party to any Subsidiary that is
not a Loan Party or owing by any Domestic Loan Party to any Domestic Subsidiary
that is not a Loan Party or any Foreign Subsidiary shall be subordinated to the
payment of the Secured Obligations on terms and by written agreement
satisfactory to the Administrative Agent, and (ii) in any Acquisition involving
a Domestic Loan Party, a Domestic Loan Party shall be the surviving entity,
provided that if any such Acquisition involves the Company, the Company shall be
the surviving entity;

(d) Investments or Acquisitions by any Subsidiary that is not a Loan Party in or
of the Company or any other Subsidiaries, provided that (i) the payment of any
Investments that are loans and advances by any Subsidiary that is not a Loan
Party to a Loan Party or owing by any Domestic Loan Party to any Domestic
Subsidiary that is not a Loan Party or any Foreign Subsidiary shall be
subordinated to the payment of the Secured Obligations on terms and by written
agreement reasonably satisfactory to the Administrative Agent (it being agreed
that the terms of the Intercompany Subordination Agreement are satisfactory) and
(ii) in any Acquisition involving a Domestic Loan Party, a Domestic Loan Party
shall be the surviving entity, provided that if any such Acquisition involves
the Company, the Company shall be the surviving entity;

 

86



--------------------------------------------------------------------------------

(e) so long as no Default exists or would be caused thereby, the Company and its
Subsidiaries may make other Investments (including in any Foreign Subsidiary or
foreign joint venture) as follows:

(i) without limit under this Section 6.04(e) if the pro forma Modified Net
Leverage Ratio is less than 2.50:1.0 after giving effect to such Investment,

(ii) in an aggregate amount in any fiscal year of the Company, when added to the
Restricted Payments made under Section 6.08(a)(v) in such fiscal year, not to
exceed $125,000,000 in such fiscal year if the pro forma Modified Net Leverage
Ratio is less than 3.00:1.0 but greater than or equal to 2.50:1.0 after giving
effect to such Investment, and

(iii) in an aggregate amount in any fiscal year of the Company, when added to
the Restricted Payments made under Section 6.08(a)(v) in such fiscal year, not
to exceed $50,000,000 in such fiscal year if the pro forma Modified Net Leverage
Ratio is greater than or equal to 3.00:1.0 after giving effect to such
Investment (and for purposes of this Section 6.04, the pro forma Modified Net
Leverage Ratio shall be on a pro forma basis in accordance with Section 1.05
and, if reasonably requested by the Administrative Agent, supported by a
certificate of the Company with such pro forma calculation in form and detail
reasonably satisfactory to the Administrative Agent, and the amount of all
Investments under this Section 6.04(e) shall in each case be determined without
regard to any write-downs or write-offs);

(f) notes payable, or stock or other securities or other Investments issued by
account debtors to a Loan Party or Subsidiary pursuant to negotiated agreements
with respect to settlement of such account debtor’s Accounts in the ordinary
course of business, consistent with past practices;

(g) Investments in the form of Swap Agreements permitted by Section 6.07;

(h) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
its Subsidiaries (including in connection with a Permitted Acquisition), so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(i) Investments received in connection with the disposition of assets permitted
by Section 6.05;

(j) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(k) Permitted Acquisitions and any Investment in any Subsidiaries to the extent
required to make such Permitted Acquisition, provided that, if any such
Permitted Acquisition does not close and an Investment was made by any Loan
Party in any Subsidiary (other than a Domestic Subsidiary that is a Guarantor)
to close to such Permitted Acquisition, then such Investment shall be promptly
returned to such Loan Party;

(l) advances to employees, officers and directors of the Company or any of its
Subsidiaries to meet expenses incurred by such employees in the ordinary course
of business;

 

87



--------------------------------------------------------------------------------

(m) Investments consisting of endorsements of instruments for collection or
deposit in the ordinary course of business;

(n) Investments (including debt obligations and Equity Interests) received in
connection with (1) the bankruptcy or reorganization of any Person and in
settlement of obligations of, or disputes with, any Person arising and upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment and (2) the non-cash proceeds of any
disposition permitted by Section 6.05;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Guarantees by the Company or any of its Subsidiaries of leases (other than
capitalized leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(q) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Stock) of the Company;

(r) Guarantees permitted under Section 6.01;

(s) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(t) advances to any supplier consisting of prepayments for raw materials
purchased for consumption or processing in the ordinary course of business and
pursuant to arrangements designed to assure an adequate supply of such raw
materials; and

(u) Restricted Payments permitted by 6.08, fundamental changes permitted by
Section 6.03 and dispositions permitted by Section 6.05.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will any Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of inventory sold in the ordinary course
of business, sales of scrap, obsolete or worn-out assets or other assets no
longer used or useful to the business (including, without limitation, material
or equipment and the lapse and transfer of intellectual property of the Company
or any of its Subsidiaries that is no longer useful or material to their
business);

(b) sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions by a Loan
Party to a Subsidiary that is not a Loan Party shall be considered an Investment
and shall be required to be made in compliance with Section 6.04 and 6.09;

(c) sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

 

88



--------------------------------------------------------------------------------

(d) sales, transfers and dispositions of cash, Permitted Investments and other
Investments permitted by clauses (i) and (j) of Section 6.04;

(e) Sale and Leaseback Transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) leases, subleases, licenses or sublicenses of real or personal property in
the ordinary course of business, in each case that do not materially interfere
with the business of the Company and its Subsidiaries;

(h) the termination, surrender or sublease of leases (as lessee), licenses (as
licensee), subleases (as sublessee) and sublicenses (as sublicensee) in the
ordinary course of business;

(i) sales of Accounts, general intangibles, chattel paper, payment intangibles
and supporting obligations (as those terms are defined in the UCC), in each case
solely to the extent sold, purportedly sold (but re-characterized as financed),
transferred, assigned, contributed or otherwise conveyed to the Receivables
Securitization Facility;

(j) so long as no Event of Default is continuing, sales of Accounts owned by the
Company and its Subsidiaries that are owed by foreign account debtors;

(k) any sale, transfer or lease of fixed assets which are replaced by comparable
fixed assets within 180 days of such sale, transfer or lease; provided that such
substitute assets, if owned by a Loan Party, constitute Collateral;

(l) any sale, transfer, lease or other disposition of non-core assets, including
Equity Interests, acquired in connection with a Permitted Acquisition after the
Effective Date to the extent the Company identified such assets to the
Administrative Agent promptly after such Permitted Acquisition;

(m) dispositions of Investments in joint ventures, to the extent required by the
agreements between the joint venture parties set forth in the applicable joint
venture arrangements and similar binding arrangements;

(n) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(o) the termination of any Swap Agreement;

(p) sales, transfers and dispositions of assets described on Schedule 6.05; and

(q) any other sale, lease, license, transfer, assignment or other disposition
that does not constitute a sale, lease, license, transfer, assignment or other
disposition of a Substantial Portion and if immediately before and after any
such transaction, no Default shall have occurred and be continuing;

 

89



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted between Loan Parties or by
any Subsidiary that is not a Loan Party to a Loan Party) shall be made for fair
value.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that (a) is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset, (b) in
respect of which the net cash proceeds received in connection therewith does not
exceed $50,000,000 in the aggregate for all such Sale and Leaseback Transactions
on or after the Effective Date, determined on a consolidated basis for the
Company and its Subsidiaries, and (c) is consummated within 180 days after such
Borrower or such Subsidiary acquires or completes the construction of such fixed
or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except Swap Agreements entered
into for bona fide hedging purposes and not for speculation.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:

(i) the Company may declare and pay Restricted Payments with respect to its
Equity Interests or repurchase any of its Equity Interests, in each case payable
solely in shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock,

(ii) Subsidiaries may declare and pay Restricted Payments ratably with respect
to their Equity Interests,

(iii) so long as no Default exists or would be caused thereby, the Company may
make Restricted Payments, not exceeding $7,500,000 during any fiscal year of the
Company (or, in the case of fiscal year ending December 31, 2015, not exceeding
$4,375,000 from the Effective Date through December 31, 2015) plus any required
Restricted Payments to directors of the Company, pursuant to and in accordance
with stock option plans or other benefit plans for directors, management or
employees of the Borrowers and their Subsidiaries;

(iv) so long as no Default exists or would be caused thereby, the Company may
make scheduled quarterly dividends in an aggregate amount not to exceed
$10,000,000 during any fiscal quarter of the Company, provided, that nothing in
this Section 6.08(a)(iv) shall operate to prevent the making of a previously
declared Restricted Payment by the Company so long as (i) at the declaration
date or execution date, such Restricted Payment was permitted by the foregoing
and (ii) such Restricted Payment is consummated within the earlier of 60 days
and any date under applicable Law on which such dividend or repurchase must be
consummated;

 

90



--------------------------------------------------------------------------------

(v) so long as no Default exists or would be caused thereby, the Company and its
Subsidiaries may make other Restricted Payments as follows:

(x) without limit if the pro forma Modified Net Leverage Ratio is less than
2.50:1.0 after giving effect to such Restricted Payment,

(y) in an aggregate amount in any fiscal year of the Company, when added to the
Investments made under Section 6.04(e) in such fiscal year, not to exceed
$125,000,000 in such fiscal year if the pro forma Modified Net Leverage Ratio is
less than 3.00:1.0 but greater than or equal to 2.50:1.0 after giving effect to
such Restricted Payment, and

(z) in an aggregate amount in any fiscal year of the Company, when added to the
Investments made under Section 6.04(e) in such fiscal year, not to exceed
$50,000,000 in such fiscal year if the pro forma Modified Net Leverage Ratio is
greater than or equal to 3.00:1.0 after giving effect to Restricted Payment (and
the pro forma Modified Net Leverage Ratio determined under this Section 6.04(e)
shall be on a pro forma basis in accordance with Section 1.05 and, if requested
by the Administrative Agent, supported by a certificate of the Company with such
pro forma calculation in form and detail reasonably satisfactory to the
Administrative Agent);

(vi) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options; and

(vii) Restricted Payments which are not material in the aggregate, the proceeds
of which are used by the Company to make cash payments in lieu of the issuance
of fractional shares in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for Equity Interests of the
Company.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness or series of related Indebtedness in an aggregate
principal amount in excess of $50,000,000 (other than the Secured Obligations),
any Subordinated Indebtedness and the Existing Senior Unsecured Notes
(collectively, the “Specified Indebtedness”), or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance, retirement, acquisition, cancellation or termination of any
Specified Indebtedness, in each case, of the Company and its Subsidiaries
except:

(i) payment of Secured Obligations;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

 

91



--------------------------------------------------------------------------------

(v) other prepayments of Indebtedness (other than Subordinated Indebtedness to
the extent prohibited by the subordination provisions thereof), provided that
immediately before and after giving effect to such prepayment on a pro forma
basis, (x) the Net Leverage Ratio is at least 0.25 less than the level then
required under Section 6.12(a), and (y) no Default will exist or be caused
thereby.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions, when
taken as a whole, not materially less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties (or any entity that
becomes a Loan Party as a result of such transactions) not involving any other
Affiliate, (c) any Investment involving only the Company and its Subsidiaries if
permitted by Section 6.04, (d) any Indebtedness solely among the Company and its
Subsidiaries permitted under Section 6.01, (e) any Restricted Payment permitted
by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04(l) and (o), (g) the payment of reasonable fees to directors of any
Borrower or any Subsidiary who are not employees of such Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business,
(h) transactions with joint ventures for the Purchase or sale of goods,
equipment and services entered into in the ordinary course of business,
(i) transaction among Subsidiaries that are not Loan Parties, (j) transactions
permitted by Section 6.03, and (k) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by a Borrower’s board of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document) or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of such Loan Party or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to (x) a sale or
other disposition permitted hereunder or (y) a Permitted Acquisition,
(iv) binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such agreements or other arrangements were not entered
into in contemplation of such Person becoming a Subsidiary, (v) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures, (vi) imposed by any agreement related to Indebtedness
permitted by Section 6.01, to the extent such restrictions, in the Company’s
reasonable judgment, are not more restrictive, taken as a whole, than the
restrictions contained in this Agreement, (vii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (viii) are customary provisions restricting assignment or transfer of
any agreement entered into in the ordinary course of business; (ix) restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business or (x) any encumbrances or restrictions imposed
by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (i) through (ix) above;
provided that such amendments, modifications,

 

92



--------------------------------------------------------------------------------

restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Company, no more restrictive
with respect to such Restricted Payment and other payment restrictions than
those contained in the Restricted Payment or other payment restrictions prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing and (y) clause (a) of the foregoing shall
not apply to (i) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(ii) customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness to the extent prohibited by
the terms of the subordination agreement or subordination provisions applicable
thereto, (b) its Organization Documents to the extent any such amendment,
modification or waiver would be adverse to the Lenders in any material manner,
and (c) the Receivables Securitization Facility in any manner that is not on
reasonable market terms for an comparable asset securitization or, except as set
forth in the Intercreditor Agreement, which would impair the Lien of the
Administrative Agent or Lenders in the Collateral.

SECTION 6.12. Financial Covenants.

(a) Net Leverage Ratio. The Company will not permit the Net Leverage Ratio, on
the last day of any fiscal quarter, to be greater than 3.25:1.00; provided that,
for the twelve month period starting as of the date of any Material Permitted
Acquisition, the Net Leverage Ratio shall not exceed 3.50:1.00 as of the last
day of any fiscal quarter ending during such twelve month period

(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio, on the last day of any fiscal quarter, to be less than 3.00:1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

 

93



--------------------------------------------------------------------------------

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of (i) 10 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.06 or
5.10 of this Agreement or (ii) 30 days, in each case after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of any other Section of this Agreement or of any
other Loan Document;

(f) Any Loan Party or any Subsidiary fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than the Obligations) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount;

(g) Any Loan Party or any Subsidiary fails to observe or perform any other
agreement or condition relating to any Indebtedness or Guarantee having an
aggregate principal amount of more than the Threshold Amount or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or there occurs under any Swap
Agreement an Early Termination Date (as defined in such Swap Agreement)
resulting from (A) any event of default under such Swap Agreement as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Agreement) or (B) any Termination Event (as defined in such Swap Agreement)
under such Swap Agreement as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as defined in such Swap Agreement) and, in either event, the
Swap Termination Value owed by such Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of a Loan Party or Material Subsidiary
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Subsidiary or for a substantial

 

94



--------------------------------------------------------------------------------

part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered by such court;

(i) any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Material Subsidiary of any Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally, to pay its debts as they become due;

(k) There is entered against any Loan Party or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, there is a period of forty-five (45) consecutive days
during which the same shall not have been paid, discharged, vacated or stayed,
by reason of a pending appeal or otherwise;

(l) an ERISA Event or circumstance in respect of any Foreign Pension Plan shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events and circumstance in respect of any Foreign Pension
Plan that have occurred, could reasonably be expected to result in a Material
Adverse Effect, provided that the filing of any Liens by the PBGC shall be
deemed to result in a Material Adverse Effect;

(m) a Change of Control shall occur;

(n) (i) except as permitted by the terms hereof or any applicable Loan Document,
any Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Guaranty, or any Guarantor shall deny that it has any further liability under
any Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to any
Guaranty or (ii) any Guarantor sends a notice under any applicable Guaranty that
it is terminating any of its obligations under such Guaranty;

(o) except as permitted by the terms hereof or in the applicable Collateral
Document, (i) any Collateral Document shall for any reason (other than as a
result of a transaction permitted hereunder) fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, or (ii) any Lien on any material portion of Collateral securing any
Secured Obligation shall cease to be a perfected, first priority Lien (subject
to Permitted Encumbrances), except to the extent that any such loss of
perfection or priority results from the actions, errors or other acts of the
Administrative Agent or any Secured Party;

 

95



--------------------------------------------------------------------------------

(p) except as permitted by the terms of the applicable Loan Document, any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction that evidences its assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q) Liquidity shall at any time during the 90 day period prior to the maturity
date of any Existing Senior Unsecured Notes be less than the amount of the
payment due on the Existing Senior Unsecured Notes at such maturity date.

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower Representative, take
either or both of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other Secured Obligations accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in the case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder, shall automatically become due and payable, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall, at the
request of the Required Lenders, increase the rate of interest applicable to the
Loans and other Obligations as set forth in this Agreement and exercise any
rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions,
other than the rights of the Company in connection with a successor

 

96



--------------------------------------------------------------------------------

Administrative Agent under Section 8.06. It is understood and agreed that the
use of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

97



--------------------------------------------------------------------------------

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor (which successor shall be consented to by
the Borrower, such consent not to be unreasonably withheld or delayed; provided,
however, if an Event of Default shall exist at such time, no consent of the
Borrower shall be required hereunder). If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank (which successor shall be consented to by the Borrower, such consent
not to be unreasonably withheld or delayed; provided, however, if an Event of
Default shall exist at such time, no consent of the Borrower shall be required
hereunder). Upon the acceptance of its appointment as Administrative Agent
hereunder by its successor, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor, unless otherwise agreed by the
Borrowers and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

98



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08. Other Agency Titles. None of the Lenders or their Affiliates
identified in this Agreement as a Joint Lead Arranger/Bookrunner, Lead Left
Bookrunner, Syndication Agent, or Documentation Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders and their Affiliates in their capacities as a Joint Lead
Arranger/Bookrunner, Lead Left Bookrunner, Syndication Agent, or Documentation
Agent, as applicable, as it makes with respect to the Administrative Agent in
the preceding paragraph.

 

99



--------------------------------------------------------------------------------

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into the
Intercreditor Agreement and each of the Collateral Documents to which it is a
party and to take all action contemplated by such documents. Each Lender agrees
that no Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to any Loan Party, to it in care of the Borrower Representative at:

701 Lima Avenue

Findlay, Ohio 45840

c/o Cooper Tire & Rubber Company

Attention: Vice President and Chief Financial Officer

Facsimile: (419) 429-6785

Email: gmjones@coopertire.com

(ii) if to the Administrative Agent or the Swingline Lender,

(A) in the case of Borrowings to the Company denominated in Dollars, to JPMorgan
Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Dustin Thompson

Fax No: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com

 

100



--------------------------------------------------------------------------------

(B) in the case of Borrowings denominated in Foreign Currencies or to any
Foreign Subsidiary Borrower, to JPMorgan Chase Bank, N.A. at the address below,
and with a copy to the address in clause (A) above:

J.P. Morgan Europe Limited

Loans Agency 6th Floor

25 Bank Street, Canary Wharf

London E14 5JP

United Kingdom

Attention: Loans Agency

Facsimile: +44 20 7777 2360

(iii) if to JPMorgan Chase Bank, N.A. as an Issuing Bank, to JPMorgan Chase
Bank, N.A. at:

JPMorgan Chase Bank, N.A.

131 South Dearborn Street

Mail Code IL1-0236, Floor 05

Chicago, IL 60603-5506

Attention: Katherine Moses

Fax No: 312-233-2266

Email: katherine.m.moses@jpmchase.com.

(iv) if to any other Lender, including any Lender in its capacity as an Issuing
Bank, to it at its address or fax number set

      forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet

 

101



--------------------------------------------------------------------------------

or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind arising out of any Borrower’s,
any Loan Party’s or the Administrative Agent’s transmission of communications
through an Electronic System, except to the extent of direct or actual damages
(but not any special, indirect, consequential or punitive damages) as are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

102



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.04 with respect to an Incremental Term Loan
Amendment or Section 2.25 with respect to an extension of the maturity date,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (except that
(x) any amendment or modification of the financial covenants in this Agreement
(or defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (B) and (y) only the consent of the Required Lenders shall be required to
waive any obligation of the Borrower to pay interest at the rate prescribed in
Section 2.13(c)), (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(F) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any material Guarantor from its obligations
under the Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (H) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Banks). The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization (or receipt of a backstop letter of credit) of
all Unliquidated Obligations in a manner reasonably satisfactory to the
Administrative Agent, (ii) constituting property being sold or disposed of if
the Company certifies to the Administrative Agent that the sale or disposition
is made in compliance with

 

103



--------------------------------------------------------------------------------

the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release such Subsidiary
from its obligations hereunder and the other Loan Documents, including any
Guaranty provided by such Subsidiary, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII or (v) in the
event that such Collateral (A) constitutes property of a Subsidiary in the event
such Subsidiary ceases to be a Loan Party, (B) constitutes Excluded Collateral
or (C) constitute the Equity Interest of a Subsidiary that is not a Loan Party
or a Material Subsidiary. Except as provided in the preceding sentence, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders or, if required under
Section 9.02(b), all of the Lenders (and it is acknowledged and agreed that the
Administrative Agent may release any Collateral with such written
authorization); provided that the Administrative Agent may, in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during any calendar year without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrower Representative as to
the value of any Collateral to be so released, without further inquiry).
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. In connection with any release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Secured Party to) execute and deliver to any Loan
Party, at such Loan Party’s expense and without recourse or warranty to or by
the Administrative Agent or any other Secured Party, all documents that such
Loan Party shall reasonably request to evidence such release. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers, subject to
Article XI, shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrowers (i) to add one or more
additional credit facilities (in addition to Incremental Term Loans as provided
in Section 2.04) to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits

 

104



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents with the Incremental Term Loans
and the Revolving Loans and the accrued interest and fees in respect thereof and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders (it being understood and agreed that any
such amendment (i) in connection with new or increases to the Commitments and/or
Incremental Term Loans in accordance with Section 2.04 or (ii) in connection
with any extension in accordance with Section 2.25 shall, in any such case,
require solely only the consent of the parties prescribed by such Sections and
shall not require the consent of the Required Lenders).

(f) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to (i) integrate
any Incremental Term Loans or New Revolving Commitments in accordance with the
terms of this Agreement and (ii) to cure any ambiguity, omission, mistake,
defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers (subject to Article XI) shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender (which shall be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of one primary counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent, and not more than one outside
counsel, and one local counsel in each applicable jurisdiction, for all of the
other Lenders and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel for each affected Lender) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. While an Event of Default exists or if the Borrower Representative
agrees in writing, subject to Article XI, all of the foregoing fees, costs and
expenses may be charged to the Borrowers as Revolving Loans or to another
deposit account, all as described in Section 2.18(c).

(b) The Borrowers (subject to Article XI) shall indemnify the Administrative
Agent, each Issuing Bank, each Lender, each Lender and its Affiliate identified
as a Syndication Agent, Joint Lead Arranger/Bookrunner, Lead Left Bookrunner or
Documentation Agent, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (which shall be limited, in the case of legal
fees and expenses, to the reasonable and documented fees, disbursements and
other charges of one primary counsel, and one local counsel in each applicable
jurisdiction, for the Administrative Agent, and not more than one outside
counsel, and one local counsel in each applicable jurisdiction, for all of the
other Lenders and, solely in the case of an actual or

 

105



--------------------------------------------------------------------------------

reasonably perceived conflict of interest, one additional counsel for each
affected Lender) incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or a Subsidiary giving rise to any
Environmental Liability, or any other Environmental Liability related in any way
to a Loan Party or a Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee (or any of
its Controlled Related Parties (as defined below)), (y) the material breach by
such Indemnitee of its express obligations under this Agreement pursuant to a
claim initiated by the Borrower or (z) any disputes solely among Indemnitees and
not arising out of any act or omission of the Borrower or any of its Affiliates
(other than (A) any proceeding against any Indemnitee solely in its capacity or
in fulfilling its role as Administrative Agent, Issuing Bank, Swingline Lender,
Syndication Agent, Documentation Agent, lead arranger, bookrunner or any other
similar role with respect to the credit facility evidenced by this Agreement or
(B) arising as a result of an act or omission by the Borrower or any of its
Affiliates). As used above, a “Controlled Related Party” of an Indemnitee means
(1) any Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents or
representatives of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates, in the case of this clause (3), acting on behalf of or at
the instructions of such Indemnitee, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate in this
sentence pertains to a Controlled Affiliate involved in the structuring,
arrangement, negotiation or syndication of the credit facility evidenced by this
Agreement. Each of the Administrative Agent and the Lenders hereby agrees, on
behalf of itself and its Controlled Related Party, that any settlement entered
into by the Administrative Agent or such Lender, respectively, and its
Controlled Related Party in connection with a claim or proceeding for which an
indemnity claim is made against the Borrower pursuant to the preceding sentence
shall be so entered into in good faith and not on an arbitrary or capricious
basis. This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrowers’ failure to pay any such amount shall not relieve the Borrowers of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or any Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by

 

106



--------------------------------------------------------------------------------

others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Borrower Representative, provided that the Borrower Representative shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee (but, in each case, the assignor
or assignee shall send notice of such assignment to the Borrower
Representative);

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of an Incremental
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the Issuing Banks, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of an Incremental Term Loan, if
any; and

 

107



--------------------------------------------------------------------------------

(D) the Swingline Lender, provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of an Incremental Term Loan,
if any.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of an Incremental Term Loan, $5,000,000 unless each
of the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

(E) unless a Specified Default exists, the assignee may not be a Competitor.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (i) has been established for the primary purpose of acquiring
any Loans or Commitments, (ii) is managed by a professional advisor, who is not
such natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (iii) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business or (d) a Loan Party or a Subsidiary or other Affiliate of
a Loan Party.

 

108



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 (subject to the requirements and limitations set forth
herein, including Section 2.17(f) and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its United States offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section, the
tax forms required by Section 2.17(f) and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Swingline Lender or the Issuing Banks, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution and, unless a Specified Default exists, other than a Competitor, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or

 

109



--------------------------------------------------------------------------------

instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Sections
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender, except that the
information and documentation required under Section 2.17(f)(ii)(D) will be
delivered to the Borrower Representative and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17 with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) The Borrowers acknowledge and agree that the Competitor List may be provided
to the Lenders by the Administrative Agent, and the Administrative Agent shall
promptly provide the Competitor List to each Lender upon the request of such
Lender. Notwithstanding anything herein to the contrary, (i) the Administrative
Agent shall not have any responsibility or liability for determining whether any
assignee or Participant is a Competitor or otherwise monitoring the Competitor
List or enforcing provisions relating to Competitors, and (ii) each Lender that
is an assignor under an Assignment and Assumption or selling a Participation
shall be solely responsible for determining that the assignee under such
Assignment and Assumption or applicable Participant satisfies the requirements
relating to Ineligible Institutions and Competitors.

 

110



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

111



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower Representative and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. federal or New York
state court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR

 

112



--------------------------------------------------------------------------------

OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, in each
case, other than a Competitor unless a Specified Default exists, or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower Representative or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

113



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure. Each Borrower, each Lender and the Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with, any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and

 

114



--------------------------------------------------------------------------------

Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.18. Marketing Consent. The Borrowers hereby authorize JPMCB and its
affiliates (including without limitation JPMorgan Securities LLC) (collectively,
the “JPMCB Parties”), at their respective sole expense, but without any prior
approval by the Borrowers, to publish such tombstones and give such other
publicity to this Agreement as each may from time to time determine in its sole
discretion. The foregoing authorization shall remain in effect unless the
Borrower Representative notifies JPMCB in writing that such authorization is
revoked.

ARTICLE X

The Borrower Representative.

SECTION 10.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s). The Administrative Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
10.01.

SECTION 10.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 10.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.

SECTION 10.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”. In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

SECTION 10.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower

 

115



--------------------------------------------------------------------------------

Representative may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Representative. The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

SECTION 10.06. Execution of Loan Documents. The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to
(a) execute and deliver to the Administrative Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates, Borrowing Requests
and Interest Election Request, and (b) execute and deliver any amendments,
consents, waivers or other instruments related to this Agreement and the other
Loan Documents on behalf of such Borrower and any such amendment, consent,
waiver or other instrument shall be binding upon and enforceable against such
other Borrower to the same extent as if made directly by such Borrower (but
Agent shall be entitled to require execution thereof by all Borrowers). Each
Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

ARTICLE XI

Bifurcation.

For the avoidance of doubt, each of the Loan Parties and each of the Credit
Parties acknowledges and agrees that, notwithstanding anything to the contrary
in this Agreement or any of the other Loan Documents, and notwithstanding that
the Company and the other Domestic Loan Parties each are jointly and severally
liable with certain Foreign Loan Parties for the Obligations of certain Foreign
Loan Parties, the Obligations of the Foreign Loan Parties under this Agreement
or any of the other Loan Documents shall be separate and distinct from the
Obligations of any Domestic Loan Party, including, without limitation, the
Company, and shall be expressly limited to the Obligations of the Foreign Loan
Parties. In furtherance of the foregoing, each of the Loan Parties and the
Credit Parties acknowledges and agrees that (a) the liability of any Foreign
Loan Party for the payment and performance of its covenants, representations and
warranties set forth in this Agreement and the other Loan Documents shall be
several from but not joint with the Obligations of the Company and any other
Domestic Loan Party, (b) the Foreign Loan Parties shall not guarantee any
Obligations of the Company or any other Domestic Loan Party, and (c) the
Collateral of the Foreign Loan Parties shall not secure or be applied in
satisfaction, by way of payment, prepayment, or otherwise, of all or any portion
of the Obligations of the Company or any other Domestic Loan Party.

[Signature Page Follows]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

COOPER TIRE & RUBBER COMPANY By:

/s/ Ginger M. Jones

Name: Ginger M. Jones Title: Vice President and Chief Financial Officer

 

117



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and an Issuing Bank By:

/s/ Richard Barritt

Name: Richard Barritt Title: Vice President

 

118



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually, and as a Syndication Agent and an Issuing
Bank By:

/s/ Sara Just

Name: Sara Just Title: Vice President

 

119



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually, and as a Syndication Agent and an
Issuing Bank By:

/s/ Joseph G. Moran

Name: Joseph G. Moran Title: Senior Vice President

 

120



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., individually and as a Documentation Agent By:

/s/ Gregory R. Duval

Name: Gregory R. Duval Title: Senior Vice President

 

121



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., individually and as a Documentation Agent By:

/s/ Rufus S. Dowe, III

Name: Rufus S. Dowe, III Title: Vice President

 

122



--------------------------------------------------------------------------------

FIFTH THIRD BANK, individually and as a Documentation Agent By:

/s/ Christopher C Motley

Name: Christopher C Motley Title: Senior Vice President

 

123



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. By:

/s/ Betsy Phillips

Name: Betsy Phillips Title: Vice President

 

124



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:

/s/ Thomas Danielson

Name: Thomas Danielson Title: Authorized Signatory

 

125



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:

/s/ Jeffrey S. Johnson

Name: Jeffrey S. Johnson Title: Vice President

 

126



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

  

Title

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   Administrative Agent    $ 67,500,000.00   

Bank of America, N.A.

   Syndication Agent    $ 67,500,000.00   

PNC Bank, National Association

   Syndication Agent    $ 67,500,000.00   

HSBC Bank USA, N.A.

   Documentation Agent    $ 52,500,000.00   

Wells Fargo Bank, N.A.

   Documentation Agent    $ 52,500,000.00   

Fifth Third Bank

   Documentation Agent    $ 32,500,000.00   

BMO Harris Bank, N.A.

      $ 20,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

      $ 20,000,000.00   

U.S. Bank National Association

      $ 20,000,000.00         

 

 

 

Total

$ 400,000,000.00         

 

 

 

Commitment Schedule



--------------------------------------------------------------------------------

Schedule 1.01-A

Pre-Approved Foreign Subsidiary Borrowers

 

Foreign Subsidiary

   Jurisdiction of Organization

Cooper Tyre & Rubber Company UK Limited

   England

Cooper Tire & Rubber Holding B.V.

   The Netherlands



--------------------------------------------------------------------------------

Schedule 1.01-B

Existing Letters of Credit

Dollar Denominated Letters of Credit

 

Issuer

   Letter of Credit
Number      Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

Bank of America, N.A.

     68050587       $ 576,711         06/03/2015   

Bank of America, N.A.

     68051625       $ 750,000         07/15/2015   

Euro Denominated Letters of Credit

 

Issuer

   Letter of Credit
Number      Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

Bank of America, N.A.

     68064458       € 8,000,000         10/12/2015   



--------------------------------------------------------------------------------

Schedule 1.01-C

Permitted Investments

 

  1. Money Market Accounts

 

  2. Institutional Money Market Funds

 

  3. Time Deposits/Certificate of Deposits – US and Foreign Banks

 

  4. Repurchase Obligations

 

  5. Bank Mendes Gans Money Market Deposits

 

  6. Foreign Money Market Deposits



--------------------------------------------------------------------------------

Schedule 3.05

Properties etc.

 

  i. Patents.

 

Patent Title

   Patent
Number      Application
Number      Filing Date      Registration
Date      Status   

Owner

TIRE TREAD

     5,932,153         08/805,425         2/25/1997         8/3/1999      
Granted    Cooper Tire & Rubber Company

SERRATED GROOVE SIDES IN A TIRE

     6,986,372         10/316,550         12/11/2002         1/17/2006      
Granted    Cooper Tire & Rubber Company

CURING ENVELOPE FOR AND METHOD OF RETREADING TIRES

     7,114,935         10/337,965         1/7/2003         10/3/2006      
Granted    Cooper Tire & Rubber Company

ANNULAR VENTING OF TIRE TREAD MOLDS

     8,021,136         10/537,326         12/08/2003         09/20/2011      
Granted    Cooper Tire & Rubber Company

INTEGRATED TRANSDUCER DATA SYSTEM

     7,386,412         11/284,739         11/21/2005         06/10/2008      
Granted    Cooper Tire & Rubber Company

PROCESSES FOR MAKING SILANE, HYDROPHOBATED SILICA, SILICA MASTERBATCH AND RUBBER
PRODUCTS

     8,357,733         12/460,765         07/23/2009         01/22/2013      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D649,382         29/316,879         10/30/2009         11/29/2011      
Granted    Cooper Tire & Rubber Company

PNEUMATIC RADIAL TIRE

     D629,351         29/348,197         12/08/2009         12/21/2010      
Granted    Cooper Tire & Rubber Company

PNEUMATIC RADIAL TIRE

     D647,038         29/348,195         12/08/2009         10/18/2011      
Granted    Cooper Tire & Rubber Company

PNEUMATIC RADIAL TIRE

     D618,160         29/348,196         12/08/2009         06/22/2010      
Granted    Cooper Tire & Rubber Company

TIRE ANTENNA FOR RFID

     8,231,060         12/660,418         02/26/2010         07/31/2012      
Granted    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number      Application
Number      Filing Date      Registration
Date      Status   

Owner

TIRE TREAD

     D624,487         29/349,192         03/15/2010         09/28/2010      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D627,711         29/370,133         06/08/2010         11/23/2010      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D658,117         29/370,134         06/08/2010         04/24/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D627,712         29/370,135         06/08/2010         11/23/2010      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D628,958         29/370,358         07/06/2010         12/14/2010      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D658,118         29/370,356         07/06/2010         04/24/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D651,160         29/370,508         07/28/2010         12/27/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D656,084         29/370,511         07/28/2010         03/20/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D662,460         29/372,074         10/12/2010         06/26/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D662,461         29/372,075         10/12/2010         06/26/2012      
Granted    Cooper Tire & Rubber Company

TIRE

     D642,512         29/372,082         10/13/2010         08/02/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D667,778         29/372,143         10/21/2010         09/25/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D643,359         29/372,852         01/21/2011         08/16/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D645,396         29/373,062         02/24/2011         09/20/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D644,597         29/373,411         04/05/2011         09/06/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D669,843         29/373,698         05/12/2011         10/30/2012      
Granted    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number      Application
Number      Filing Date      Registration
Date      Status   

Owner

TIRE TREAD

     D670,236         29/373,702         05/13/2011         11/06/2012      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D651,165         29/374,009         06/21/2011         12/27/2011      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D658,116         29/374,942         10/28/2011         04/24/2012      
Granted    Cooper Tire & Rubber Company

PNEUMATIC TIRE

        13/661,798         10/26/2012          Filed    Cooper Tire & Rubber
Company

PROCESSES FOR MAKING SILANE, HYDROPHOBATED SILICA, SILICA MASTERBATCH AND RUBBER
PRODUCTS

     8,865,799         13/747,461         01/22/2013         10/21/2014      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D729,150         29/452,959         04/23/2013         05/12/2015      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D729,155         29/454,957         05/15/2013         05/12/2015      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

        29/455,164         05/17/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/455,847         05/24/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/456,929         06/05/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/466,674         09/10/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD WITH SQUARE VISUAL WEAR INDICATOR

        29/466,677         09/10/2013          Filed    Cooper Tire & Rubber
Company

VISUAL WEAR INDICATOR FOR AUTOMOTIVE TIRE

        29/466,681         09/10/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD WITH LINEAR HOLE PATTERN VISUAL WEAR INDICATOR

        29/466,685         09/10/2013          Filed    Cooper Tire & Rubber
Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number      Application
Number      Filing Date      Registration
Date      Status   

Owner

TIRE TREAD WITH CIRCULAR HOLE PATTERN VISUAL WEAR INDICATOR

        29/466,683         09/10/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/466,688         09/10/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD WITH SQUARE VISUAL WEAR INDICATOR

        29/466,689         09/10/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/467,751         09/23/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/467,749         09/23/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/467,754         09/23/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/467,743         09/23/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/467,735         09/23/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

     D707,619         29/467,729         09/23/2013         06/24/2014      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

     D709,437         29/467,747         09/23/2013         07/22/2014      
Granted    Cooper Tire & Rubber Company

TIRE TREAD

        29/469,214         10/08/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/469,221         10/08/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD WITH ANGLED RIB GROOVE WALLS

        14/049,675         10/09/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

        29/470,518         10/22/2013          Filed    Cooper Tire & Rubber
Company

TIRE TREAD

     D709,435         29/470,524         10/22/2013         07/22/2014      
Granted    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number      Application
Number      Filing Date      Registration
Date      Status    Owner

TIRE TREAD

        29/470,877         10/25/2013          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/471,540         11/01/2013          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/472,427         11/12/2013          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/472,430         11/12/2013          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/473,167         11/19/2013          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/483,348         02/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/483,333         02/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/483,354         02/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/483,852         03/04/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/491,808         05/23/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/491,809         05/23/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/491,810         05/23/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

     D721,635         29/491,807         05/23/2014         01/27/2015      
Granted    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/492,139         05/28/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/492,140         05/28/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/492,141         05/28/2014          Filed    Cooper Tire &
Rubber
Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number    Application
Number      Filing Date      Registration
Date    Status    Owner

TIRE TREAD

        29/492,137         05/28/2014          Filed    Cooper Tire &
Rubber
Company

UPPER SIDEWALL/BUTTRESS OF TIRE TREAD

        29/500,588         08/26/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/500,589         08/26/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/500,635         08/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/500,639         08/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/500,726         08/27/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/500,975         08/29/2014          Filed    Cooper Tire &
Rubber
Company

OXIDATION RESISTANT NATURAL RUBBER AND A METHOD FOR ITS PRODUCTION

        62/049,493         09/12/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/503,391         09/25/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/503,394         09/25/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/503,397         09/25/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/503,399         09/25/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/503,529         09/26/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/507,626         10/29/2014          Filed    Cooper Tire &
Rubber
Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number    Application
Number      Filing Date      Registration
Date    Status    Owner

TIRE TREAD

        29/507,633         10/29/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/507,639         10/29/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/512,431         12/18/2014          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/512,616         12/20/2014          Filed    Cooper Tire &
Rubber
Company

NATURAL RUBBER COMPOUNDS WITH SILICA AND USE WITH TIRES

        62/102,211         01/12/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/515,800         01/27/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREADS

        29/518,843         02/27/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREADS

        29/518,844         02/27/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/518,872         02/27/2015          Filed    Cooper Tire &
Rubber
Company

DUAL DOME CONVEX TIRE TREAD BLOCK OR TREAD RIB

        62/137,019         03/23/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/526,134         05/06/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD (GROOVE BOTTOM TEXTURE)

        29/526,415         05/08/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/526,433         05/08/2015          Filed    Cooper Tire &
Rubber
Company



--------------------------------------------------------------------------------

Patent Title

   Patent
Number    Application
Number      Filing Date      Registration
Date    Status    Owner

TIRE TREAD

        29/526,432         05/08/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/526,422         05/08/2015          Filed    Cooper Tire &
Rubber
Company

TIRE TREAD

        29/526,429         05/08/2015          Filed    Cooper Tire &
Rubber
Company

PRODUCT SUCH AS A TIRE WITH RFID TAG WITH RUBBER, ELASTOMER, OR POLYMER ANTENNA

        14/442,034         05/11/2015          Filed    Cooper Tire &
Rubber
Company

 

  ii. Trademarks.

 

Trademark Name

   Filing
Date      Application
Number      Registration
Date      Registration
Number      Status   

Owner

DICK CEPEK

     01/08/1974         73/010,443         12/17/1974         0,999,857      
Registered    Max-Trac Tire Co., Inc.

TURBOSTEEL AND DESIGN

     09/22/1976         73/100,657         09/19/1978         1,102,628      
Registered    Cooper Tire & Rubber Company

AVON

     12/16/1976         73/109,757         10/18/1977         1,075,471      
Registered    Cooper Tire & Rubber Company

OFF-ROADER

     01/17/1978         73/155,649         09/12/1978         1,102,051      
Registered    Max-Trac Tire Co., Inc.

FUN COUNTRY

     01/30/1978         73/156,914         08/15/1978         1,099,438      
Registered    Max-Trac Tire Co., Inc.

MASTERCRAFT

     01/25/1979         73/201,317         05/13/1980         1,135,097      
Registered    Cooper Tire & Rubber Company

GIANT PULLER

     05/21/1979         73/216,486         11/18/1980         1,141,588      
Registered    Cooper Tire & Rubber Company

COURSER

     01/11/1983         73/408,960         03/06/1984         1,269,126      
Registered    Cooper Tire & Rubber Company

DISCOVERER

     03/08/1985         73/525,924         04/15/1986         1,389,810      
Registered    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Trademark Name

   Filing
Date      Application
Number      Registration
Date      Registration
Number      Status   

Owner

COOPER COBRA

     09/24/1985         73/559,930         10/14/1986         1,413,265      
Registered    Cooper Tire & Rubber Company

MASTERCRAFT AVENGER

     04/25/1986         73/595,192         12/02/1986         1,419,119      
Registered    Cooper Tire & Rubber Company

MICKEY THOMPSON

     06/05/1986         73/602,557         08/11/1987         1,452,041      
Registered    Max-Trac Tire Co., Inc.

SIDEBITERS

     06/05/1986         73/602,522         07/28/1987         1,449,552      
Registered    Max-Trac Tire Co., Inc.

S/S

     08/14/1986         73/614,611         05/23/1989         1,540,376      
Registered    Max-Trac Tire Co., Inc.

SUPER VENOM

     04/20/1987         73/655,980         11/24/1987         1,466,301      
Registered    Cooper Tire & Rubber Company

COOPER LIFELINER CLASSIC

     01/20/1988         73/706,597         08/30/1988         1,502,117      
Registered    Cooper Tire & Rubber Company

SPIDER TRAC

     01/22/1988         73/707,115         08/30/1988         1,502,118      
Registered    Max-Trac Tire Co., Inc.

F-C

     03/30/1988         73/719,636         10/11/1988         1,508,044      
Registered    Max-Trac Tire Co., Inc.

M-C

     03/30/1988         73/719,748         10/11/1988         1,508,046      
Registered    Max-Trac Tire Co., Inc.

RADIAL F-C

     03/30/1988         73/719,631         12/06/1988         1,515,306      
Registered    Max-Trac Tire Co., Inc.

RADIAL M-C

     03/30/1988         73/719,637         12/06/1988         1,515,308      
Registered    Max-Trac Tire Co., Inc.

M/T

     06/08/1992         74/282,561         05/10/1994         1,835,363      
Registered    Max-Trac Tire Co., Inc.

VIPER

     08/01/1994         74/556,881         04/28/1998         2,153,975      
Registered    Cooper Tire & Rubber Company

ET DRAG

     11/20/1995         75/021,813         11/19/1996         2,017,520      
Registered    Max-Trac Tire Co., Inc.

SPORTSMAN PRO

     11/20/1995         75/021,809         10/15/1996         2,008,576      
Registered    Max-Trac Tire Co., Inc.

AZARO

     05/02/1996         75/098,013         08/06/2002         2,605,023      
Registered    Cooper Tire & Rubber Company

DESERT KING

     03/29/1999         75/669,718         03/14/2000         2,329,297      
Registered    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Trademark Name

   Filing
Date      Application
Number      Registration
Date      Registration
Number      Status   

Owner

ET STREET

     03/29/1999         75/669,717         04/04/2000         2,338,248      
Registered    Max-Trac Tire Co., Inc.

BAJA BELTED

     04/23/1999         75/689,452         03/21/2000         2,332,584      
Registered    Max-Trac Tire Co., Inc.

E.T. JR.

     04/23/1999         75/689,634         04/04/2000         2,338,373      
Registered    Max-Trac Tire Co., Inc.

BAJA CLAW

     05/24/1999         75/712,425         10/03/2000         2,391,286      
Registered    Max-Trac Tire Co., Inc.

COMPETITOR

     12/14/1999         75/871,834         10/17/2000         2,396,046      
Registered    Cooper Tire & Rubber Company

MICKEY THOMPSON PERFORMANCE TIRES AND WHEELS M/T AND DESIGN

     12/14/1999         75/871,734         07/16/2002         2,593,500      
Registered    Max-Trac Tire Co., Inc.

THE TIRE CARD BY COOPER

     02/16/2000         75/918,403         07/17/2001         2,469,312      
Registered    Cooper Tire & Rubber Company

DICK CEPEK

     07/21/2000         76/094,214         06/18/2002         2,581,071      
Registered    Max-Trac Tire Co., Inc.

MICKEY THOMPSON M/T AND DESIGN

     02/06/2001         76/205,468         11/06/2001         2,504,558      
Registered    Max-Trac Tire Co., Inc.

DON’T GIVE UP A THING

     04/15/2004         76/587,215         11/29/2005         3,019,223      
Registered    Cooper Tire & Rubber Company

ARMOR TEK3 (STYLIZED)

     08/10/2004         76/606,760         07/04/2006         3,112,448      
Registered    Cooper Tire & Rubber Company

DICK CEPEK MUD COUNTRY

     12/16/2004         76/625,084         06/19/2007         3,254,055      
Registered    Max-Trac Tire Co., Inc.

STRATEGY

     09/01/2005         78/705,403         08/07/2007         3,277,285      
Registered    Cooper Tire & Rubber Company

COOPERTIRES AND DESIGN

     11/01/2005         78/744,164         04/08/2008         3,410,567      
Registered    Cooper Tire & Rubber Company

STORM

     03/07/2006         78/831,211         10/28/2008         3,525,826      
Registered    Cooper Tire & Rubber Company

STARFIRE

     07/15/2009         77/781,596         02/23/2010         3,751,950      
Registered    Cooper Tire & Rubber Company



--------------------------------------------------------------------------------

Trademark Name

   Filing
Date      Application
Number      Registration
Date      Registration
Number      Status   

Owner

TAKE THE MONEY AND RIDE

     10/14/2009         77/848,371         06/15/2010         3,802,540      
Registered    Cooper Tire & Rubber Company

COOPER

     04/20/2010         85/017,962         12/07/2010         3,886,063      
Registered    Cooper Tire & Rubber Company

LIFE’S A ROAD TRIP COME ON LET’S GO.

     05/02/2011         85/310,019         04/07/2012         4,187,735      
Registered    Cooper Tire & Rubber Company

TIRES BUILT FOR LIFE’S ROAD TRIPS

     05/03/2011         85/310,560         08/28/2012         4,199,509      
Registered    Cooper Tire & Rubber Company

COURSER HSX TOUR

     06/14/2011         85/345,847         02/07/2012         4,097,231      
Registered    Cooper Tire & Rubber Company

MICKEY THOMPSON M/T METAL SERIES AND DESIGN

     05/03/2012         85/615,892         03/19/2013         4,306,709      
Registered    Max-Trac Tire Co., Inc.

MICKEY THOMPSON M/T METAL SERIES AND WING DESIGN

     05/03/2012         85/615,928         03/19/2013         4,306,710      
Registered    Max-Trac Tire Co., Inc.

STREET COMP

     05/22/2012         85/631,424         05/14/2013         4,336,223      
Registered    Max-Trac Tire Co., Inc.

WEAR SQUARE

     08/02/2013         86/026,952             Filed    Cooper Tire & Rubber
Company

 

  iii. Copyrights.

None.



--------------------------------------------------------------------------------

Schedule 3.06

Litigation and Environmental Matters

Matters described in the Company’s annual and quarterly reports filed with the
SEC.



--------------------------------------------------------------------------------

Schedule 3.13

Insurance

 

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

Property

Coverage

   Covers all risk of direct physical loss of or damage to property including
Machinery and Equipment, and resulting Business Interruption   

Program Limit:

1.      Program Sublimits:

 

Italicized Sublimits are in the aggregate annually

Earthquake including

Zone 2

Zone 1

Warehouses: Savannah, GA, New Orleans, LA & Gretna, LA

Mexico

CBI / EE as a result of Earthquake

Flood including

Zone A &V or worldwide equivalent, including Cooper Tire Plant, Melksham UK &
Cooper Tire Service Store, Findlay, OH except:

Warehouses: Savannah, GA, New Orleans, LA & Gretna, LA

CBI / EE as a result of Flood

Wind – Zone 1, except:

Warehouses: Savannah, GA, New Orleans, LA & Gretna, LA

DICC, Newly Constructed or Newly Acquired Property, Extra Expense, Off Premises
Service Interruption, Ingress/Egress, Civil/Military Authority, Property in the
Course of Construction

Miscellaneous Unnamed Locations, Contingent Business Interruption/Extra Expense
(CBI), Rental Value and Loss of Rents, Accounts Receivable, Expediting Expenses,
Brands & Trade Marks, Tenants/Neighbors, Control of Damaged Goods, Deferred
Payments, Exhibition, Exposition, Fair or Trade Show

Errors and Omissions

  

Zurich American Insurance Co.

Policy No. PPR 9306746-12

Policy Term: 02/15/15-02/15/16

 

Arch Insurance Company

Policy No. PRP 0010235-09

Policy Term: 02/15/15-02/15/16

 

Axis Insurance Company

Policy No. MNG758013-15

Policy Term: 02/15/15-02/15/16

 

Endurance American Specialty Insurance Co.

Policy No. ARP10006428400

Policy Term: 02/15/15-02/15/16

 

General Security Indemnity Co. of AZ

Policy No. 10F144059-2015-1

Policy Term: 02/15/15-02/15/16

 

HDI-Gerling Industrie Versicherung

Policy No. N15NA01725

Policy Term: 02/15/15-02/15/16

 



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

     

2.      Debris Removal (Owned Property), Tax Treatment of Profits, Devaluation,
Tax Liability, Warehouse Extension of Coverage per occurrence PD/TE (excess per
Occurrence PD and annual aggregate PD for each of the perils of Wind, Flood and
Earthquake separately; excess of underlying coverage; named/scheduled locations)

  

Inter Hannover UK Branch

Policy No. N15NA01728

Policy Term: 02/15/15-02/15/16

 

Lexington Insurance Company

Policy No. 13078841

Policy Term: 02/15/15-02/15/16

 

Lex-London, division of AIG Europe Ltd.

Policy No. N14NA00854

Policy Term: 02/15/14-02/15/15

 

Liberty Mutual Fire Insurance Company

Policy No. MQ2-L9L-448553-014

Policy Term: 02/15/14-02/15/15

 

Lloyd’s (AUW, BRT, LIB, QBE, WRB)

Policy No. N14NA00857

Policy Term: 02/15/14-02/15/15

 

Lloyds - URS (Talbot Syndicate 1183)

Policy No. N14NA00853

Policy Term: 02/15/14-02/15/15

 

Property Coverage

(Cont’d)

     

 

Hazardous Substance, Ammonia Contamination, Consequential Damage, Water Damage,
Transit, CBI Flood/EQ, Royalties, Commissions, Profits, Leasehold Interest, R&D,
EDP, Coinsurance Deficiency, Valuable Papers, Decontamination Expense

Warehouse Extension of Coverage per occurrence & annual aggregate PD/TE (excess
per occurrence and annual aggregate PD for each of the perils of Wind, Flood and
Earthquake separately; excess of underlying deductibles; misc. unnamed
locations)

3.      Fine Arts, Fire Brigade, Green Coverage, Land Improvements, Debris
Removal (Non-Owned Property), Crisis Management

 

4.      Pollution/Cleanup to Land and Water, Radioactive Contamination, Loss

 

5.      Adjustment Expenses

 

6.      

  



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

     

7.      Deductibles:

 

Property Damage/Time Element (PD/TE) per occurrence, except:

  

Partner Re Ireland Insurance Ltd.

Policy No. N14NA00858

Policy Term: 02/15/14-02/15/15

 

Seneca Specialty Insurance Co.

Policy No. NSG8200M01

Policy Term: 02/15/14-02/15/15

 

Tokio Marine America

Policy No. LCP 6480042-03

Policy Term: 02/15/14-02/15/15

 

Westport Insurance Corporation

Policy No. 31-3-76920

Policy Term: 02/15/14-02/15/15

 

XL Insurance America, Inc.

Policy No. US00052603PR14A

Policy Term: 02/15/14-02/15/15

 

Excess California Earthquake:

Mt. Hawley

Policy No. MQE0103291

Policy Term: 02/15/14-02/15/15

 

Underwriters at Lloyds (through Western Re)

Policy No. LLO01442

Policy Term: 02/15/14-02/15/15

     

For the following locations, PD/TE per occurrence deductible shall be deducted
for All Perils:

A.     Centro de Negocios Eisenhower, Av. Sur del Aeropuerto de Barajas, 38.,
edificio 4, bajo , Madrid, Spain 28042

B.     Chez SCI Geslodis 334, rue Bernard Bordier, Longueil-Annel, France

C.     Zac de Mercieres 3, 8 Ave Flanders Dunkerque, Compiegne, France 60200

D.     Ribistrasse 26, Ormalingen, Switzerland 4466

E.     Albert-Nobel-Str. 1, 63128 Dietzenbach Germany 64839

F.      Via Don Luigi Sturzo, 1, Desio, Italy 20832

 

PD/TE:

A.     4600 Prosper Drive, Stow, OH

B.     18540 Pasadena Street, Lake Elsinore, CA*

C.     14035 Pipeline Avenue, Chino, CA*

D.     Cooper Tire Service Store; 5320 North State Line Ave., Texarkana, AR

E.     Cooper Tire Service Store; 401 East Main Cross, Findlay, OH

F.      Cooper Tire Service Store; 4006 West Main St., Tupelo, MS

*  CA Earthquake: 5% TIV, maximum per occurrence PD/TE

 

5% TIV, minimum per occurrence PD/TE:

A.     Hercules Tire, 1714 Anderson Avenue, Compton, CA 90220

B.     18540 Pasadena Street, Lake Elsinore, CA 92530

C.     14035 Pipeline Avenue, Chino, CA 91710

 

Earthquake – Zone 1: 5% TIV; minimum of per occurrence PD/TE

Earthquake - Corporacion de Occidente: 5% TIV; minimum of per occurrence PD/TE

Named Windstorm – High Hazard Areas (Wind Zone 1): 2% TIV; minimum of per
occurrence PD/TE

  



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

     

Flood - per occurrence PD/TE

 

If two or more deductibles in this policy and/or more than one locally admitted
policy apply to a single occurrence, the total to be deducted shall not exceed
the largest applicable deductible.

 

NOTE: In regard to the Named and Unnamed Warehouse extension of coverage, the
following will apply:

 

If the underlying Annual Aggregate limit is eroded that is applicable to each of
the perils of Wind, Flood and Earthquake separately as provided by the primary
Marine Cargo; this policy will drop down and provide primary limits excess of
the deductibles below.

 

PD/TE per Occurrence for the perils of Wind, Flood and Earthquake

 

Applicable deductibles apply on a per occurrence basis under the primary marine
cargo coverage and are not to be considered as additional under this extension
of coverage.

   Marine Ocean Cargo Program    Merchandise aboard any one conveyance or in any
one place at any one time   

Any one conveyance, except:

Any one truck or rail shipment within the USA

Any one truck or rail shipment to/from Mexico

Any one air, truck or rail shipment within a single country, unless specified

Any one good-pack metal box shipment

Any one occurrence at a scheduled location

Any one unnamed/non-scheduled location

Annual aggregate for the perils of flood, earthquake, and windstorm at named and
unnamed locations with each peril aggregated separately

Any one barge or tow as a principal conveyance

Any one package by mail or parcel post

  

Indemnity Insurance Company of North America

Policy No. N10710583

Policy Term: 02/15/14-02/15/15



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

     

Any one exhibition/trade show

Any one messenger as a connecting conveyance

   Marine Ocean Cargo Program (Cont’d)      

Any one salesman’s samples, any one time/occurrence

 

Scheduled Locations:

1.      5901 Terminal Drive, New Orleans, LA 70115

2.      950 West River Street, Savannah, GA 31402

3.      Port of New Orleans, Perry Street Wharf, #1 Perry Street, Gretna, LA
70053

 

Deductibles:

 

Transit

Per occurrence, except:

Per occurrence for all losses due to theft, shortage, pilferage and non-delivery
except:

Per occurrence for all losses due to theft, shortage, pilferage and non-delivery
for shipments to/from/within Mexico

Scheduled Locations (New Orleans, Savannah, and Gretna)

Per occurrence, except:

Per occurrence for the perils of flood, earthquake and windstorm

Unnamed Locations

Per occurrence, except:

Per occurrence for the perils of earthquake, flood, and windstorm

   General Liability – Site Specific   

Covers liability for damage because of bodily injury, property damage, personal
injury, advertising liability and liquor liability that you become legally
obligated to pay

 

Applicable location:

Fishing Club

440 Morricle Blvd.

Findlay, OH

  

Each Occurrence

General Aggregate – Other than Products/ Excluded: Products/Completed Operations
Aggregate

Advertising and Personal Injury

Excluded: Medical Expense Limit – Any One Person

Damage to Premises Rented to You

  

Westfield Insurance Company

Policy No. CWP5169244

Policy Term: 04/01/14-04/01/15



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

General Liability (Premises)   

Covers liability for damage because of bodily injury, property damage, personal
injury, advertising liability and liquor liability that you become legally
obligated to pay, excluding Products Liability

 

Coverage Territory: United States (including its territories and possessions),
Puerto Rico and Canada

  

Each Occurrence

General Aggregate – Other than Products / Completed Operations Excluded:
Products/Completed Operations Aggregate

Advertising and Personal Injury Excluded: Medical Expense Payments

 

Damage to Premises Rented to You

 

Self-Insured Retention:

Allocated Loss Adjustment Expense contributes to the satisfaction of the
Self-Insured Retention

  

National Union Fire Ins. Co. of Pittsburgh, PA

Policy No. GL3481678

Policy Term: 04/01/14-04/01/15

Products Liability   

Covers liability for damage because of bodily injury or property damage included
within the products-completed operations hazard

 

Coverage Territory: Worldwide

  

Self Insured Retention:

Allocated Loss Adjustment Expense does not contribute to the satisfaction of the
Self Insured Retention

           

Commercial Auto

 

Commercial Auto (Cont’d)

   Covers liability from the ownership, maintenance or use of vehicles   

Bodily Injury & Property Damage Combined Single Limit per Occurrence – Any Auto
Statutory Personal Injury Protection, where required - owned autos subject to
no-fault Statutory Property Protection, Michigan only – owned autos subject to
no-fault

Automobile Medical Payments, limit per person - owned autos

 

Liability Deductible:

Allocated Loss Adjustment Expense contributes to the satisfaction of the
Deductible and is in addition to the limits of liability

  

National Union Fire Ins. Co. of Pittsburgh, PA

Policy No. CA3377158

Policy Term: 04/01/14-04/01/15



--------------------------------------------------------------------------------

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

Commercial Auto - MA    Covers liability from the ownership, maintenance or use
of vehicles   

Bodily Injury & Property Damage

Combined Single Limit per Occurrence – Any Auto

Bodily Injury – each person

Bodily Injury – each accident

Property Damage – each accident

Uninsured Motorist – each person

Uninsured Motorist – each accident

Personal Injury Protection – each person

  

National Union Fire Ins. Co. of Pittsburgh, PA

Policy No. CA7030224

Policy Term: 04/01/14-04/01/15

         Self-Insured Workers’ Compensation & Employers Liability – Arkansas,
Mississippi, and Ohio   

Covers statutory benefits such as compensation, medical and rehabilitation costs
incurred as a result of work-related injuries or disease for employers that are
approved as Self-Insurers in the State of Operation

 

States Covered: Arkansas, Mississippi, Ohio

  

STATUTORY Workers’ Compensation Benefits & Employers Liability

 

Injury by Accident – each accident

Injury by Disease – policy limit

Injury by Disease – each employee

 

Self-Insured Retention Amounts:

Workers’ Compensation:

Injury by Accident/Disease - Each Occurrence - Allocated Loss Adjustment Expense
erodes the self-insured retention.

 

Employers Liability:

Injury by Accident/Disease - Each Occurrence - Allocated Loss Adjustment Expense
erodes the self-insured retention.

  

Safety National Casualty Corp.

Policy No. SP4050641

Policy Term: 04/01/14-04/01/15

Workers’ Compensation & Employers Liability

(Insured States)

  

Covers statutory benefits in States of Operation, such as compensation, medical
and rehabilitation costs incurred as a result of work-related injuries or
disease

 

States Covered: AL, AZ, CO, CT, FL,GA, IL, IN, KY, ME, MD, MI, MO, MT, NC, NE,
ND, NJ, NH, NY, OK, PA, TX, WI

  

Workers’ Compensation – Coverage A

STATUTORY

 

Employers Liability – Coverage B

Injury By Accident - each accident

Injury By Disease - each employee

Bodily Injury By Disease - policy limit

  

Insurance Co. of the State of Pennsylvania

Policy No. WC039901035

Policy Term: 04/01/14-04/01/15



--------------------------------------------------------------------------------

 

POLICY

  

COVERAGE

  

LIMIT OF LIABILITY

  

INSURER/TERM

  

Other States Coverage:

All States excluding states listed above, monopolistic states and Ohio,
Mississippi, and Arkansas

     



--------------------------------------------------------------------------------

Schedule 3.14

Capitalization and Subsidiaries

 

Owner of Equity

Interests

  

Subsidiary

  

Type of

Entity

  

Jurisdiction of

Formation

  

Percentage of
Equity Interests

Owned

Cooper Tire &

Rubber Company

  

Cooper Tire

Holding Company

   Corporation    Ohio    100%   

Cooper Tire &

Rubber Foundation

   Trust    Ohio    100%    Cooper Receivables LLC    Limited liability company
   Ohio    100%    CTBX Company    Corporation    Ohio    100%    CTTG Inc.   
Corporation    Ohio    100%    Max-Trac Tire Co., Inc.    Corporation    Ohio   
100%    Cooper International Holding Corporation    Corporation    Delaware   
100%    Master Assurance & Indemnity Ltd.    Limited company    Bermuda    100%
   Cooper Tire & Rubber Company Canada Ltd.    Corporation    Canada    100%   
Cooper Tire International Trading Company    Limited company    Cayman Islands
   100%    Cooper Tire & Rubber Holding B.V.    Limited liability company   
Netherlands    100%    Cooper Tyre & Rubber Company UK Limited    Limited
company    England    100%    Cooper Tire & Rubber Company (Barbados) Ltd.   
Limited company    Barbados    100% Max-Trac Tire Co., Inc.    Mickey Thompson
Performance Racing Inc.    Corporation    Ohio    100%



--------------------------------------------------------------------------------

Owner of Equity

Interests

  

Subsidiary

  

Type of

Entity

  

Jurisdiction of

Formation

  

Percentage of

Equity Interests

Owned

Cooper International Holding Corporation    Pneus International SA de CV   
Limited company    Mexico    99.99%    Cooper Tire & Rubber Company de Mexico SA
de CV    Limited company    Mexico    96.63%    Inversionistas del Bajio, SA de
CV    Limited company    Mexico    99.99%    Corporacion de Occidente, SA de CV
   Limited company    Mexico    16.86%    Cooper International Rubber, Limited
   Limited company    Jamaica    100% Cooper Tire Holding Company    Pneus
International SA de CV    Limited company    Mexico    0.01%    Nemet
International SA de CV    Limited company    Mexico    40.0%    Inversionistas
del Bajio, SA de CV    Limited company    Mexico    0.01% Pneus International SA
de CV    Nemet International SA de CV    Limited company    Mexico    60.0%
Nemet International SA de CV    Cooper Tire & Rubber Company de Mexico SA de CV
   Limited company    Mexico    3.37% Inversionistas del Bajio, SA de CV   
Corporacion de Occidente, SA de CV    Limited company    Mexico    41.57% Cooper
Tire & Rubber Company (Barbados) Ltd.    Cooper Tire (China) Investment Co.,
Ltd.    Limited company    China    100%    Cooper Tire Asia-Pacific (Shanghai)
Trading Co., Ltd.    Limited company    China – WGC    100%    Cooper Global
Holding Co. Ltd.    Limited company    Barbados    50%



--------------------------------------------------------------------------------

Owner of Equity

Interests

  

Subsidiary

  

Type of

Entity

  

Jurisdiction of

Formation

  

Percentage of

Equity Interests

Owned

Cooper Global Holding Co. Ltd.    Cooper (Kunshan) Tire Co., Ltd.    Limited
company    China    100% Cooper Tyre & Rubber Company UK Limited    Cooper Tire
& Rubber Company France Sarl    Limited liability company    France    100%   
Cooper Tire & Rubber Company Deutschland GmbH    Limited liability company   
Germany    100%    Cooper Tire & Rubber Company Espana S.L.    Limited company
   Spain    100%    Cooper Tire & Rubber Company Suisse SA    Limited company   
Switzerland    100%    Cooper Tire & Rubber Company Italia S.r.l.    Limited
liability company    Italy    99.0%    Cooper Tire & Rubber Company Europe Ltd.
   Limited company    England    100%    CTB (Barbados) Investment Co. Ltd.   
Limited company    Barbados    100% Cooper Tire & Rubber Company Europe Ltd.   
Cooper Tire & Rubber Company International Development Limited    Limited
company    England    100% Cooper Tire & Rubber Company International
Development Limited    Cooper Tire & Rubber Company Italia S.r.l.    Limited
liability company    Italy    1.0% CTB (Barbados) Investment Co. Ltd.    Cooper
Tire Investment Holding (Barbados) Ltd.    Limited company    Barbados    100%
   Cooper Global Holding Co. Ltd.    Limited company    Barbados    50.0% Cooper
Tire & Rubber Holding B.V.    Cooper Tire & Rubber Company Serbia d.o.o.   
Limited liability company    Serbia    100%



--------------------------------------------------------------------------------

Owner of Equity

Interests

  

Subsidiary

  

Type of

Entity

  

Jurisdiction of

Formation

  

Percentage of

Equity Interests

Owned

   Cooper Tire & Rubber Holding Netherlands 1 B.V.    Limited liability company
   Netherlands    100%    Cooper Tire & Rubber Holding Netherlands 2 B.V.   
Limited liability company    Netherlands    100%

Cooper Tire International Trading Company

   Cooper Tire & Rubber International Trading Limited    Limited company   
Cayman Islands    100%



--------------------------------------------------------------------------------

Schedule 3.20

Cash Pooling

 

  1. Cash Pooling Agreement, dated as of October 22, 2004, among Cooper Tire &
Rubber Company, the other Customers and Bank Mendes Gans nv, as amended by the
Amendment to the Cash Pooling Agreement, dated as of April 4, 2007, as further
amended by the Amendment to the Cash Pooling Agreement, dated as of June 25,
2014, and as may be further amended, restated, supplemented, renewed,
refinanced, replaced or otherwise modified from time to time.

 

  2. Cash Pooling Agreement, dated as of October 8, 2014, among Cooper Tire
(China) Investment Co., Ltd., Cooper Tire Asia-Pacific (Shanghai) Trading
Company Ltd., Cooper (Kunshan) Tire Company and China Construction Bank, as may
be further amended, restated, supplemented renewed, refinanced, replaced or
otherwise modified from time to time.



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

CAPITAL LEASES

Various capital leases in an aggregate outstanding amount as of the Closing Date
less than $5,500,000.

Mississippi Major Economic Impact Authority Loan

Loan Agreement, dated as of 2009, between the Mississippi Major Economic Impact
Authority and the Company, in an initial principal amount of $4,800,000, as
amended, restated, supplemented, renewed, refinanced, replaced or otherwise
modified from time to time.

Dollar Denominated Letters of Credit

 

Issuing Bank

   Letter of Credit Number    Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

China Trust

   9101GBG142200002    $ 10,000.00         08/07/2015   

China Trust

   9101GBG131710002    $ 10,000.00         06/18/2015   

China Trust

   9101GBG130140001    $ 10,000.00         01/13/2015   

Euro Denominated Letters of Credit

 

Issuing Bank

   Letter of Credit Number   Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

Intesa San Paulo SPA

   07343-8200-00474118 (BG)   € 13,009.75         10/31/2015   

Commerzbank

   FRWAV70306290101 (BG)   € 54,860.98         N/A   

Mexican Peso Denominated Letters of Credit

 

Issuing Bank

   Letter of Credit
Number    Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

Banco Monex

   SBBM10029      MXN 5,996,602.19         02/23/2016   

Serbian Dinar Denominated Letters of Credit

 

Issuing Bank

   Letter of
Credit Number    Face Amount as of the
Effective Date      Expiration Date as of
the Effective Date  

Unicredit Bank

   LGC0850/15      RSD 1,500,000.00         03/19/2016   

British Pound Denominated Letters of Credit

 

Issuing Bank

   Letter of Credit Number    Face Amount as of the
Effective Date    Expiration Date as of
the Effective Date  

HSBC

   N/A    GBP    166,000.00      N/A   

Lloyds

   SBCB090003624    GBP 1,100,000.00      05/31/2016   



--------------------------------------------------------------------------------

Swiss Franc Denominated Letters of Credit

 

Issuing Bank

   Letter of Credit
Number      Face Amount as of the
Effective Date    Expiration Date as of
the Effective Date  

UBS

     33GA-B75773-3LOM       CHF    128,000.00      Evergreen   

Industrial Revenue Bonds

City of Texarkana, Arkansas Taxable Industrial Development Revenue Bonds (Cooper
Tire & Rubber Company Project), Series 2009, and any other industrial revenue
bonds issued pursuant to the Trust Indenture, dated as of November 1, 2010,
between the City of Texarkana, Arkansas, and U.S. Bank National Association, as
trustee, as the same may be amended, restated, supplemented, renewed,
refinanced, replaced or otherwise modified from time to time (the “Industrial
Revenue Bonds”). The aggregate Indebtedness under the Industrial Revenue Bonds
as of the Effective Date is $25,175,000.

Guaranty Agreement, dated as of November 1, 2010, between the Company and U.S.
Bank National Association, as the same may be amended, restated, supplemented ,
renewed, refinanced, replaced or otherwise modified from time to time, and any
other guaranty agreement or reimbursement agreement entered into by the Company
with respect to the Industrial Revenue Bonds (the “IRB Guaranty”).

Lines of Credit

 

Borrower

  

Lender

   Currency      Line of Credit  

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         2,172,000.00   

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         15,000,000.00   

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         8,000,000.00   

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         7,500,000.00   

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         635,000.00   

Corporacion de Occidente, SA de CV

   HSBC Mexico      USD         1,000,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   China Construction Bank      CNY         131,000,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   China Construction Bank      USD         4,414,500.00   

Cooper (Kunshan) Tire Co., Ltd.

   ICBC (Industrial and Commercial Bank of China)      CNY         70,000,000.00
  



--------------------------------------------------------------------------------

Borrower

  

Lender

   Currency      Line of Credit  

Cooper (Kunshan) Tire Co., Ltd.

   ICBC (Industrial and Commercial Bank of China)      USD         4,905,000.00
  

Cooper (Kunshan) Tire Co., Ltd.

   SPDB (Shanghai Pudong Development Bank)      CNY         50,000,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   SPDB (Shanghai Pudong Development Bank)      USD         11,445,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   China CITIC Bank      CNY         50,000,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   Bank of China      CNY         60,000,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   Bank of China      USD         14,715,000.00   

Cooper (Kunshan) Tire Co., Ltd.

   CMBC (China Merchants Bank Ltd)      CNY         50,000,000.00   

Cooper Tire Asia-Pacific (Shanghai) Trading Co., Ltd.

   China Trust      USD         30,000.00   

Cooper Tire (China) Investment Co., Ltd.

   China Merchants Bank      CNY         50,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   SPDB (Shanghai Pudong Development Bank)      CNY         20,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   SPDB (Shanghai Pudong Development Bank)      CNY         50,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   China CITIC Bank      CNY         20,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   China CITIC Bank      CNY         50,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   Bank of Shanghai      CNY         20,000,000.00   

Cooper Tire (China) Investment Co., Ltd.

   China Trust      USD         2,000,000.00   



--------------------------------------------------------------------------------

Borrower

  

Lender

   Currency    Line of Credit    Amount
Outstanding on
or about the
Effective Date            

Guarantees of Lines of Credit

Guaranty by Cooper (Kunshan) Tire Co., Ltd. (the “Cooper Kunshan Guaranty”) of
the above listed lines of credit of Cooper Tire (China) Investment Co., Ltd.,
with SPDB (Shanghai Pudong Development Bank).

Inter-Company Loans

 

Borrower

  

Lender

   Currency      Line of Credit  

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         40,000,000.00   

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         4,000,000.00   

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         15,000,000.00   

Cooper Tire & Rubber Company (Barbados) Ltd.

   Cooper Tire & Rubber Company      USD         15,000,000.00   

Cooper Receivables, LLC*

   Cooper Tire & Rubber Company      USD         208,317,089.70   

Cooper Tire (China) Investment Co., Ltd.

   Cooper (Kunshan) Tire Co., Ltd.      USD         3,000,000.00   

CTBX Company, Agencia en Chile

   Cooper Tire & Rubber Company      USD         25,000.00   

 

* Balance is as of April 30, 2015



--------------------------------------------------------------------------------

Schedule 6.02

Liens

 

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Cooper Tire & Rubber Company

   DE    State    U.S. Bank National Association   

UCC: 41329434

File Date: 5/12/04

 

Continuation: 20084223333

File Date: 12/19/08

 

Continuation: 20134556107

File Date: 11/19/13

  

All of the Debtor’s right, title and interest in the Lease Agreement between
Debtor and City of Texarkana, dated 4/1/67

 

Financing statement is an “in lieu of continuation” for File No. 1236314, dated
3/29/00 filed with AR SOS

COOPER TIRE & RUBBER COMPANY

   DE    State   

Original Secured Party: CCA FINANCIAL, LLC

 

Assigned to Wachovia Bank (4/21/08, 6/13/08, 6/25/08)

 

Assigned to Wells Fargo Bank (7/8/08, 8/20/08, 11/21/08, 12/18/08, 5/24/12)

 

Assigned to Bank of America (7/28/08, 12/29/08, 3/24/09, 6/4/09, 12/4/09)

 

Assigned to Wells Fargo Commercial Banking (10/28/08, 2/24/09, 5/13/09, 7/1/09,
7/9/09, 8/24/09, , 11/6/09)

 

Assigned to Xenith Bank (3/26/10)

  

UCC: 60734384

File Date: 3/2/06

 

Assignment 4/21/08 Assignment 6/13/08 Assignment 6/25/08 Assignment 7/8/08
Assignment 7/28/08 Assignment 8/20/08 Assignment 10/28/08 Assignment 11/21/08
Assignment 12/18/08 Assignment 12/29/08 Assignment 2/24/09 Assignment 3/24/09
Assignment 5/13/09 Assignment 6/4/09 Assignment 7/1/09 Assignment 7/9/09
Assignment 8/24/09 Assignment 11/6/09 Assignment 12/4/09 Assignment 3/26/10
Continuation: 9/8/10 Amendment: 4/11/12 Assignment: 5/24/12

  

All personal property, wherever located and whenever acquired, identified in any
lease schedule subject to Master Lease Agreement, dated 2/20/06, including but
not limited to equipment and software.

 

*  Amendment (Filed 4/11/12):

Secured Party releases all interest in any equipment or software subject to
Schedules listed on Amendment pursuant to Master Lease Agreement, dated 2/20/06



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

COOPER TIRE & RUBBER COMPANY

   DE    State    DELL FINANCIAL SERVICES L.L.C.   

UCC: 20090343308

File Date: 2/2/09

 

Continuation: 20134407020

File Date: 11/8/13

   All computer equipment and peripherals financed and described in the Master
Lease Agreement

COOPER TIRE & RUBBER COMPANY

   DE    State    AIR LIQUIDE INDUSTRIAL US LP   

UCC: 20092677125

File Date: 8/20/09

 

Amendment: 20111407371

File Date: 4/14/11

 

Amendment: 20124850857

File Date: 12/13/12

 

Continuation: 20141657030

File Date: 4/28/14

  

Equipment fully described on financing statement.

 

Amendment restated equipment listed

 

Amendment restated equipment listed.

COOPER TIRE & RUBBER COMPANY

   DE    State   

Original Secured Party: LASALLE SYSTEMS LEASING, INC.

 

Assigned to MB Financial Bank, N.A. (11/4/09, 11/23/09, 2/17/10, 2/18/10,
3/15/10, 3/16/10, 4/29/10, 7/6/10, 8/6/10, 9/27/10, 9/28/10, 10/21/10, 10/27/10,
10/28/10, 11/5/10, 1/10/11, 2/2/11, 3/7/11, 3/10/11, 3/24/11, 4/18/11, 4/19/11,
10/18/12)

  

UCC: 20093312748

File Date: 10/15/09

 

(as assigned, continued and amended after the date thereof)

  

All present and future goods including, but not limited to, various computer
equipment etc. lease by LaSalle Systems Leasing, Inc. to Cooper Tire & Rubber
Company pursuant to Master Lease Agreement, dated 9/30/09

 

Amend Collateral (4/28/10)

 

Amend Collateral (5/27/10)



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

        

Assigned to General Electric Capital Corporation (2/1/11, 2/3/11, 2/7/11,
2/23/11, 4/8/11, 4/11/11, 4/12/11, 5/2/11)

 

Assigned to Beverly Bank & Trust Company N.A. (7/6/11, 7/7/11, 8/25/11,
10/24/11, 1/3/12, 5/2/12, 5/16/12, 5/18/12, 6/20/12, 6/21/12, 7/2/12, 7/26/12,
8/8/12, 8/10/12, 8/13/12, 11/9/12, 1/22/13, 1/24/13, 4/18/13, 4/19/13)

 

Assigned to Banc of America Leasing & Capital, LLC (7/7/11, 10/3/11, 10/25/11,
11/14/11, 12/6/11, 2/3/12, 8/13/12, 8/23/12, 11/7/12, 1/18/13)

 

Assigned to BankFinancial F.S.B. (6/1/12, 6/4/12, 10/11/12, 11/1/12)

     

Amend Collateral (4/18/11)

 

Amend Collateral (4/19/11)

 

Amend Collateral (5/3/11)

 

Amend Collateral (12/5/11)

 

Amend Collateral (2/6/12)

 

Amend Collateral (9/6/12)

 

Amend Collateral (9/21/12)

 

Amend Collateral (11/2/12)

 

Amend Secured Party LASALLE SYSTEMS LEASING, INC.’s address (1/21/15)

COOPER TIRE & RUBBER COMPANY

   DE    State    CISCO SYSTEMS CAPITAL CORPORATION   

UCC: 20102576811

File Date: 7/23/10

   Financing Statement covers all of the Debtor’s right, title and interest now
existing and hereafter arising in and to leased property described on financing
statement.

COOPER TIRE & RUBBER COMPANY

   DE    State    KONICA MINOLTA PREMIER FINANCE   

UCC: 20104511642

File Date: 12/20/10

   All equipment, described therein or otherwise, leased to or financed for the
Debtor by Secured Party under Master Premier Lease Agreement



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Cooper Tire & Rubber Company

   DE    State    Wilmington Trust Company, Not In Its Individual Capacity but
Solely as Owner Trustee Under Trust Agreement dated April 3, 2006   

UCC: 20111385544

File Date: 3/31/11

   All of Debtor’s right, title and interest in and to that certain Aircraft
more fully described in aircraft Lease Agreement, dated 3/23/11

COOPER TIRE & RUBBER COMPANY

   DE    State   

Original Secured Party: CCA FINANCIAL, LLC

 

Assigned to Xenith Bank 4/25/13, 6/10/13, 10/1/13, 10/8/13)

 

Assigned to Wells Fargo Bank (4/30/13, 7/19/13, 2/27/14, 9/23/14)

 

Assigned to First Tennessee Bank of National Association (5/31/13, 10/21/13)

 

Assigned to Bank of America (11/6/13, 12/19/13)

  

UCC: 20112492919

File Date: 6/29/11

 

Assignment 4/25/13 Assignment 4/30/13 Assignment 5/31/13 Assignment 6/10/13
Assignment 7/19/13 Assignment 10/1/13 Assignment 10/8/13 Assignment 10/21/13
Assignment 11/6/13 Assignment 12/19/13 Assignment 2/27/14 Assignment 9/23/14

   All personal property, wherever located and whenever acquired, identified in
any lease schedule subject to Master Lease Agreement, dated 2/20/06, including
but not limited to equipment and software.

COOPER TIRE & RUBBER COMPANY

   DE    State    CROWN CREDIT COMPANY   

UCC: 20114421254

File Date: 11/17/11

   All of the Lessee’s right, title and interest in all equipment now or
hereafter leased by Lessee pursuant to Master Lease Agreement.

COOPER TIRE & RUBBER COMPANY

   DE    State   

Original Secured Parties:

 

1) STERLING NATIONAL BANK

2) GRAPHIC SAVINGS GROUP LLC

 

Assigned to First Eagle Bank

  

UCC: 20121155227

File Date: 3/27/12

 

Amendment: 20121193277

File Date: 3/28/12

 

Assignment: 20150677905

File Date: 2/11/15

  

All of the equipment and personal property and all modifications thereto etc.
leased pursuant to Lease Schedules to Master Lease Agreement, dated 11/1/06
described fully on Attachment A to financing statement.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

COOPER TIRE & RUBBER COMPANY

   DE    State   

FIRST EAGLE BANK

 

GRAPHIC SAVINGS GROUP LLC

  

UCC: 20122217117

File Date: 6/8/12

   All of the equipment and personal property and all modifications thereto etc.
leased pursuant to Lease Schedule No. 044B to Master Lease Agreement, dated
11/1/06 described fully on Schedule A to financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State   

FIRST EAGLE BANK

 

GRAPHIC SAVINGS GROUP LLC

  

UCC: 20122502500

File Date: 6/28/12

   All of the equipment and personal property and all modifications thereto etc.
leased pursuant to Lease Schedule No. 45 to Master Lease Agreement, dated
11/1/06 described fully on Schedule A to financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State    KONICA MINOLTA PREMIER FINANCE   

UCC: 20131263582

File Date: 4/3/13

   All equipment, described therein or otherwise, leased to or financed for the
Debtor by Secured Party under Premier Lease Agreement.

COOPER TIRE & RUBBER COMPANY

   DE    State    GSG FINANCIAL LLC   

UCC: 20141165695

File Date: 3/25/14

   All of the equipment and personal property and all modifications thereto etc.
leased pursuant to Lease Schedule No. 3001-136 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State    EVERBANK COMMERCIAL FINANCE, INC.   

UCC: 201411675628

File Date: 4/29/14

   All items of personal property leased pursuant to Lease Agreement, dated
4/28/14 described fully on financing statement.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

COOPER TIRE & RUBBER COMPANY

   DE    State    SIGNATURE FINANCIAL LLC   

UCC: 20142507754

File Date: 6/25/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Lease Schedule No. 3001-139 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State    SIGNATURE FINANCIAL LLC   

UCC: 20142611101

File Date: 7/2/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Lease Schedule No. 3001-137 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State   

SIGNATURE FINANCIAL LLC

 

GSG FINANCIAL LLC

  

UCC: 20143024056

File Date: 7/29/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Equipment Schedules to Master Lease Agreement, dated 11/1/06
described fully on Attachment A financing statement.

Cooper Tire & Rubber Company

   DE    State   

Signature Financial, LLC

 

Assignor: GSG Financial LLC

  

UCC: 20143311941

File Date: 8/8/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Lease Schedule No. 149 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.

Cooper Tire & Rubber Company

   DE    State   

Signature Financial, LLC

 

Assignor: GSG Financial LLC

  

UCC: 20143817061

File Date: 9/24/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Lease Schedule No. 148 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing

No./Filing Date

  

Collateral

Cooper Tire & Rubber Company

   DE    State   

Signature Financial, LLC

 

Assignor: GSG Financial LLC

  

UCC: 20144296455

File Date: 10/24/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Equipment Schedule No. 152 to Master Lease Agreement, dated
11/1/06 described fully on financing statement.

Cooper Tire & Rubber Company

   DE    State   

First Eagle Bank

 

Assignor: GSG Financial LLC

  

UCC: 20144296513

File Date: 10/24/14

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Equipment Schedules to Master Lease Agreement, dated 11/1/06
described fully on financing statement.

COOPER TIRE & RUBBER COMPANY

   DE    State    HARBOR CAPITAL LEASING, LLC   

UCC: 20144430625

File Date: 11/4/14

   All present and future goods leased pursuant to Master Lease Agreement, dated
10/31/14

COOPER TIRE & RUBBER COMPANY

   DE    State   

Original Secured Parties:

 

1) IEMFS, LTD.

 

2) FLEXX

 

Assigned to GSG FINANCIAL LLC (CONTACT JESSICA GELTZEILER) (12/29/14)

 

Assigned to BANKFINANCIAL, F.S.B. (1/12/15)

  

UCC: 20145010160

File Date: 12/10/14

 

Assignment: 20145273891

File Date: 12/29/14

 

Assignment: 20150133230

File Date: 1/12/15

   Leased Equipment described on Schedule A to financing statement

COOPER TIRE & RUBBER COMPANY

   DE    State    GSG FINANCIAL LLC   

UCC: 20150021815

File Date: 1/5/15

   All of the equipment and personal property and all modifications thereto etc
leased pursuant to Lease Schedule Nos. 154 and 45B to Master Lease Agreement,
dated 11/1/06 described fully on financing statement.



--------------------------------------------------------------------------------

Schedule 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

  1. Investments in the equity interests of each Subsidiary.

 

  2. Investments in the equity interests of Ilpea Equity, LLC, a Delaware
limited liability company, and Elemica, Inc., a Delaware corporation.

 

  3. Investments under each Cash Pooling Arrangement.

 

  4. Industrial Revenue Bonds (as defined in Schedule 6.01).

 

  5. IRB Guaranty (as defined in Schedule 6.01).

 

  6. Cooper Kunshan Guaranty (as defined in Schedule 6.01).

 

  7. Each intercompany loan described in the table below:

 

Borrower

  

Lender

   Currency      Line of Credit  

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         40,000,000.00   

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         4,000,000.00   

Cooper Tire & Rubber Company Serbia d.o.o.

   Cooper Tire & Rubber Holding B.V.      EUR         15,000,000.00   

Cooper Tire & Rubber Company (Barbados) Ltd.

   Cooper Tire & Rubber Company      USD         15,000,000.00   

Cooper Receivables, LLC*

   Cooper Tire & Rubber Company      USD         208,317,089.70   

Cooper Tire (China) Investment Co., Ltd.

   Cooper (Kunshan) Tire Co., Ltd.      USD         3,000,000.00   

CTBX Company, Agencia en Chile

   Cooper Tire & Rubber Company      USD         25,000.00   

 

* Balance is as of April 30, 2015



--------------------------------------------------------------------------------

Schedule 6.05

Dispositions

Pursuant to a Memorandum of Understanding, dated September 2, 2014 (as the same
may be amended, restated, supplemented or otherwise modified from time to time),
by and among the State of Mississippi, acting by and through the Mississippi
Development Authority, the City of Tupelo, Mississippi, Lee County, Mississippi,
and the Company, the Company has agreed to gift and transfer ownership of a
minimum of Twenty Million Dollars ($20,000,000) of building value to Lee County,
Mississippi, as set forth therein.



--------------------------------------------------------------------------------

Schedule 6.10

Restrictive Agreements

 

  1. Receivables Securitization Facility

 

  2. Existing Indenture

 

  3. Existing Senior Unsecured Notes

 

  4. Each agreement listed in Schedule 6.01



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                               2.
Assignee:                                                               [and is
an Affiliate/Approved Fund of [identify Lender] 3. Borrowers:
                                                              4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement: Credit Agreement dated as of May
27, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cooper Tire & Rubber Company, a Delaware
corporation, any Foreign Subsidiary Borrowers party thereto from time to time,
as Borrowers, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans      $                    $                                  
%     $                    $                                   %     $
                   $                                   % 

Effective Date:                     , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as

Administrative Agent, Swingline Lender and an Issuing Bank

By:

 

Name:

 

Title:

 

[Consented to:]

[NAME OF EACH RELEVANT PARTY REQUIRED UNDER THE CREDIT AGREEMENT]

 

By:

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

ANNEX 1 to ASSIGNMENT AND ASSUMPTION

COOPER TIRE & RUBBER COMPANY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by any Borrower, any
Subsidiary or Affiliate, or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
and is not an Ineligible Institution, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to the Assignment and Assumption is any
documentation (including any Tax forms or documentation) required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature (as defined in the Credit Agreement) or
delivery of an executed counterpart of a signature page of this Assignment and
Assumption by any Electronic System (as defined in the Credit Agreement) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders referred to
below

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Dustin Thompson

Fax No: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com1

Date:                     

Re: Credit Agreement dated as of May 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cooper Tire & Rubber Company, a Delaware corporation, any Foreign
Subsidiary Borrowers party thereto from time to time, as Borrowers, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower Representative hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Revolving Borrowing under the Credit
Agreement, and in that connection the Borrower Representative specifies the
following information with respect to such Revolving Borrowing requested hereby:

 

1. Name of Borrower:             

 

2. Aggregate principal amount of Borrowing2:             

 

3. Date of Borrowing (which shall be a Business Day):             

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency
Borrowing)3:             

 

 

1 Alternate address for borrowings by Foreign Subsidiary Borrower to be used if
specified in writing by the Administrative Agent to the Borrower Representative

2  Not less than applicable amounts specified in Section 2.02(c).

3  Which must comply with the definition of “Interest Period” and end not later
than the Revolving Credit Maturity Date.



 

1



--------------------------------------------------------------------------------

6. Agreed Currency:             

 

7. Location and number of Borrower’s account or any other account agreed upon by
the Administrative Agent and the Borrower to which proceeds of Borrowing are to
be disbursed:             

The Borrower Representative hereby represents and warrants that the conditions
to lending specified in Section[s] [4.01 and]4 4.02 of the Credit Agreement are
satisfied as of the date hereof.

The undersigned has duly executed and delivered this request by its authorized
officer as of the day and year first above written.

 

COOPER TIRE & RUBBER COMPANY, as Borrower Representative By:

 

Name:

 

Title:

 

 

 

4  To be included only upon Effective Date.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders referred to
below

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Dustin Thompson

Fax No: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com5

Date:                     

Re: Credit Agreement dated as of May 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cooper Tire & Rubber Company, a Delaware corporation, any Foreign
Subsidiary Borrowers party thereto from time to time, as Borrowers, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower Representative hereby gives you notice pursuant to Section 2.08 of
the Credit Agreement that it requests to [convert][continue] an existing
Revolving Borrowing under the Credit Agreement, and in that connection Borrower
Representative specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1. List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing:             

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
            

 

4. Type of Borrowing (ABR or Eurocurrency):             

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing)6:
            

 

6. Agreed Currency:             

 

 

5  Alternate address for borrowings by Foreign Subsidiary Borrower to be used if
specified in writing by the Administrative Agent to the Borrower Representative

6  Which must comply with the definition of “Interest Period” and end not later
than the date required under the Credit Agreement

 

1



--------------------------------------------------------------------------------

The undersigned has duly executed and delivered this election by its authorized
officer as of the day and year first above written.

 

COOPER TIRE & RUBBER COMPANY, as Borrower Representative By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [        ], is entered
into between                                         , a                     
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of May 27, 2015 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among Cooper
Tire & Rubber Company, a Delaware corporation, any Foreign Subsidiary Borrowers
party thereto from time to time, as Borrowers, the Lenders party thereto, and
the Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Foreign
Subsidiary Borrower” for all purposes of the Credit Agreement and shall have all
of the obligations of a Foreign Subsidiary Borrower and a Loan Party thereunder
as if it had executed the Credit Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all terms, provisions and
conditions contained of each Foreign Subsidiary Borrower in Article II of the
Credit Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:

 

Name:

 

Title:

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

NOTE

                    , 2015

FOR VALUE RECEIVED, the undersigned, [BORROWER], a [            ] (the
“Borrower”), hereby unconditionally promises to pay to [LENDER NAME] (the
“Lender”) the aggregate unpaid Dollar Amount of all Loans made by the Lender to
the Borrower pursuant to the “Credit Agreement” (as defined below) on the
Revolving Credit Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of May 27, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cooper Tire & Rubber Company, a Delaware corporation, any
Foreign Subsidiary Borrowers party thereto from time to time, as Borrowers, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the undersigned Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar Amount of such Lender’s
Commitment, the indebtedness of the undersigned Borrower resulting from each
such Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

 

1



--------------------------------------------------------------------------------

To the extent permitted by law, demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower. Whenever in this Note
reference is made to the Administrative Agent, the Lender or the Borrower, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon and shall inure to the benefit of said successors and assigns.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

[BORROWER] By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount of
Loan    Type of
Loan
Currency    Interest
Period/Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By                  

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 27, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cooper Tire & Rubber Company, a Delaware corporation,
any Foreign Subsidiary Borrowers party thereto from time to time, as Borrowers,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
Representative and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrower Representative and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                          , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 27, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cooper Tire & Rubber Company, a Delaware corporation,
any Foreign Subsidiary Borrowers party thereto from time to time, as Borrowers,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor form). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                          , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 27, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cooper Tire & Rubber Company, a Delaware corporation,
any Foreign Subsidiary Borrowers party thereto from time to time, as Borrowers,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
any successor form) (or any successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), or (ii) an IRS Form W-8IMY (or any successor form) (or any
successor form) accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or any successor form), from each of such partner’s/member’s
Beneficial Owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                          , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 27, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Cooper Tire & Rubber Company, a Delaware corporation,
any Foreign Subsidiary Borrowers party thereto from time to time, as Borrowers,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY (or any successor form) (or any successor
form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form), or
(ii) an IRS Form W-8IMY (or any successor form) (or any successor form)
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), from each of such partner’s/member’s Beneficial Owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                          , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

FOREIGN SUBSIDIARY BORROWER TERMINATION NOTICE

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders referred to
below

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Dustin Thompson

Fax No: 844-490-5663

Email: jpm.agency.cri@jpmorgan.com

Date:                     

Re: Credit Agreement dated as of May 27, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cooper Tire & Rubber Company, a Delaware corporation, any Foreign
Subsidiary Borrowers party thereto from time to time, as Borrowers, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement. Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. The Company represents and warrants that no Loans or Letters of
Credit made or issued to the Terminated Borrowing Subsidiary are outstanding as
of the date hereof and that all amounts payable by the Terminated Borrowing
Subsidiary in respect of interest, fees and/or other amounts pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof. This
instrument shall be construed in accordance with and governed by the laws of the
State of New York.

The undersigned has duly executed and delivered this notice its authorized
officer as of the day and year first above written.

 

COOPER TIRE & RUBBER COMPANY By:

 

Name:

 

Title:

 

 

1



--------------------------------------------------------------------------------

EXHIBIT H

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

     Credit Agreement described below

This Compliance Certificate (“Certificate”), for the period ended
                         , 201    , is furnished pursuant to that certain Credit
Agreement dated as of May 27, 2015 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Cooper Tire & Rubber Company, a
Delaware corporation, any Foreign Subsidiary Borrowers party thereto from time
to time, as Borrowers, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent. Unless otherwise defined herein, capitalized terms used
in this Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON ITS BEHALF AND ON BEHALF OF THE BORROWERS
THAT:

1. I am the                      of the Borrower Representative and I am
authorized to deliver this Certificate on behalf of the Borrowers and their
Subsidiaries;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the compliance of the
Borrowers and their Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the “Relevant Period”);

3. The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Company’s annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes;

4. The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

5. I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by the Security Agreement;

6. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

 

1



--------------------------------------------------------------------------------

7. Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
            ,     .

 

                                                                         , as
the Borrower Representative By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Compliance as of                     ,              with

Provisions of 6.12(a) and (b) of the Agreement

 

1



--------------------------------------------------------------------------------

Schedule II to Compliance Certificate

Borrowers’ Applicable Rate Calculation

 

1